

Exhibit 10.7

--------------------------------------------------------------------------------



LOAN AGREEMENT
Dated as of January 18, 2018
By and Between
KBSGI 421 SW 6TH AVENUE, LLC,
as Borrower,
and
METROPOLITAN LIFE INSURANCE COMPANY,
as Lender
Property:
The Commonwealth Building
located at 401-421 SW 6th Avenue
Portland, Oregon




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
Page


I.
 
 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
Section 1.1
 
Definitions
1


 
Section 1.2
 
Principles of Construction
12


 
 
 
 
 
II.
 
 
THE LOAN
13


 
Section 2.1
 
The Loan
13


 
Section 2.2
 
Interest Rate
13


 
Section 2.3
 
Application of Payments
14


 
Section 2.4
 
Security
14


 
Section 2.5
 
Late Charge
14


 
Section 2.6
 
Acceleration Upon Event of Default
14


 
Section 2.7
 
Interest Upon Event of Default
14


 
Section 2.8
 
Limitation on Interest
14


 
Section 2.9
 
Prepayment
15


 
Section 2.10
 
Interest Rate Cap Agreement
15


 
Section 2.11
 
Extension Options
17


 
Section 2.12
 
Conditional Advances
18


 
 
 
 
 
III.
 
 
TAXES, LIENS AND ENCUMBRANCES AND
OTHER CHARGES
19


 
Section 3.1
 
Payment of Impositions
19


 
 
 
 
 
IV.
 
 
REPRESENTATIONS AND WARRANTIES
19


 
Section 4.1
 
Borrower Representations
19


 
 
 
 
 
V.
 
 
BORROWER COVENANTS
26


 
Section 5.1
 
Borrower Affirmative Covenants
26


 
Section 5.2
 
Borrower Negative Covenants
32


 
 
 
 
 
VI.
 
 
INSURANCE, CASUALTY AND CONDEMNATION
34


 
Section 6.1
 
Insurance
34


 
Section 6.2
 
Casualty and Condemnation
39


 
 
 
 
 
VII.
 
 
PROPERTY MANAGEMENT
43


 
Section 7.1
 
The Management Agreement and Leasing Agreement
43


 
Section 7.2
 
Prohibition Against Termination or Modification
43


 
Section 7.3
 
Replacement of Manger or Leasing Agent
44


 
 
 
 
 
VIII.
 
 
CHANGE IN OWNERSHIP, PROHIBITION ON
ADDITIONAL FINANCING AND ADDITIONAL
OBLIGATIONS
44


 
Section 8.1
 
Transfers of Interest in Borrower
44


 
Section 8.2
 
Prohibition on Additional Financing
45


 
Section 8.3
 
Restrictions on Additional Obligations
45





i

--------------------------------------------------------------------------------





 
Section 8.4
 
Statements Regarding Ownership
46


 
 
 
 
 
IX.
 
 
ENVIRONMENTAL HAZARDS
46


 
Section 9.1
 
Representations and Warranties
46


 
Section 9.2
 
Remedial Work
47


 
Section 9.3
 
Environmental Site Assessment
47


 
Section 9.4
 
Unsecured Obligations
48


 
 
 
 
 
X.
 
 
PARTICIPATION AND SALE OF LOAN
48


 
Section 10.1
 
Sale of Loan/Participation
48


 
Section 10.2
 
Splitting of the Mortgage
49


 
Section 10.3
 
Cooperation
49


 
 
 
 
 
XI.
 
 
DEFAULTS
49


 
Section 11.1
 
Event of Default
49


 
Section 11.2
 
Remedies
51


 
 
 
 
 
XII.
 
 
MISCELLANEOUS
51


 
Section 12.1
 
Successors and Assigns; Terminology
51


 
Section 12.2
 
Lender’s Discretion
51


 
Section 12.3
 
Governing Law
51


 
Section 12.4
 
Modification
52


 
Section 12.5
 
Notices
52


 
Section 12.6
 
Waiver of Jury Trial
53


 
Section 12.7
 
Headings
53


 
Section 12.8
 
Severability
53


 
Section 12.9
 
Preferences
54


 
Section 12.10
 
Waiver of Notice
54


 
Section 12.11
 
Remedies of Borrower
54


 
Section 12.12
 
Expenses; Indemnity
54


 
Section 12.13
 
Schedules and Exhibits Incorporated
55


 
Section 12.14
 
No Joint Venture or Partnership; No Third Party
Beneficiaries
55


 
Section 12.15
 
Publicity
55


 
Section 12.16
 
Waiver of Marshalling of Assets
55


 
Section 12.17
 
Waiver of Offsets/Defenses/Counterclaims
55


 
Section 12.18
 
Conflict; Construction of Documents; Reliance
56


 
Section 12.19
 
Brokers and Financial Advisors
56


 
Section 12.20
 
Exculpation
56


 
Section 12.21
 
Prior Agreements
58


 
Section 12.22
 
Liability of Borrower
58


 
Section 12.23
 
Joint and Several Liability
58


 
Section 12.24
 
Counterparts
58


 
Section 12.25
 
Time of The Essence
58


 
Section 12.26
 
No Merger
58


 
Section 12.27
 
ORAL LOAN AGREEMENTS
58







ii

--------------------------------------------------------------------------------





Schedules and Exhibits

Schedule 4.1.15 – Current Construction of Improvements
Schedule 4.1.16(d) – Unilateral Termination Rights of Tenants
Schedule 4.1.16(e) – Payments of Rents or Security Deposits in Excess of One
Month’s Rent
Schedule 4.1.21 – Material Agreements


Exhibit A – Legal Description
Exhibit B – Leasing Guidelines
Exhibit C – Rent Roll
Exhibit D – Organizational Chart
Exhibit E – Nondisturbance Agreement
Exhibit F – Form of Collateral Assignment








iii

--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT (as amended, restated, replaced, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of January 18, 2018 (the
“Execution Date”), by and between METROPOLITAN LIFE INSURANCE COMPANY, a New
York corporation, having an address at One MetLife Way, Whippany, New Jersey
07981-1449 (together with its successors and assigns, “Lender”), and KBSGI 421
SW 6TH AVENUE, LLC, a Delaware limited liability company, having an address at
c/o KBS Capital Advisors LLC, 800 Newport Center Drive, Suite 700, Newport
Beach, California 92660 (“Borrower”).
All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
I.DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“Accelerated Loan Amount” shall mean the Secured Indebtedness, and all other
sums evidenced and/or secured by the Loan Documents, including without
limitation any applicable prepayment fees.
“Advance Date” shall mean the date on which the Initial Loan Amount is disbursed
to Borrower under the Loan.
“Affiliate” shall mean as to any Person, any other Person that, directly or
indirectly, (i) owns more than ten percent (10%) of such Person, or (ii) is in
Control of, is Controlled by or is under common ownership or Control with such
Person.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
“ALTA” shall mean American Land Title Association or any successor thereto.




Loan Agreement - Page 1

--------------------------------------------------------------------------------





“Application” shall mean the application submitted for the Loan by Borrower.
“Approved Plans and Specifications” shall have the meaning set forth in Section
6.2.3(a).
“Architect” shall have the meaning set forth in Section 6.2.3(a).
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases, dated as of the date hereof, from Borrower, as assignor, to Lender, as
assignee, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.
“Borrower’s Constituents” means the direct general partners, direct shareholders
or direct members of Borrower, respectively as the case may be.
“Business Day” shall mean any day, Monday through Friday, on which Lender is
conducting normal business operations.
“Business Income” shall mean the sum of (i) the total anticipated gross income
from occupancy of the Property, (ii) the amount of all charges (such as, but not
limited to, operating expenses, insurance premiums, and taxes) that are the
obligation of Tenants or occupants to Borrower, (iii) the fair market rental
value of any portion of the Property occupied by Borrower, and (iv) any other
amounts payable to Borrower or to any affiliate of Borrower pursuant to the
Leases.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral Assignment” shall have the meaning set forth in Section 2.10.
“Compliance Party” shall have the meaning set forth in Section 4.1.29(b).
“Condemnation” shall mean a temporary or permanent taking by reason of any
condemnation or similar eminent domain proceeding or by grant or conveyance in
lieu of condemnation or eminent domain.
“Condemnation Proceeds” shall mean any and all compensation, awards, damages,
proceeds and payments or relief for the Condemnation paid in connection with a
Condemnation in respect of all or any part of the Property.


Loan Agreement - Page 2

--------------------------------------------------------------------------------





“Conditional Advance(s)” shall have the meaning set forth in Section 2.12(a).
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person (subject to the rights of others to approve significant decisions),
whether through ownership of voting securities, by contract or otherwise. The
definition is to be construed to apply equally to variations of the word
“Control” including “Controlled,” “Controlling” or “Controlled by.”
“Counterparty Opinion” shall have the meaning set forth in Section 2.10.
“Debt Yield” shall have the meaning set forth in Section 2.12(a)(v).
“Default Rate” shall mean an annual rate equal to the Interest Rate plus four
percent (4%).
“Environmental Assessment” shall mean (i) that certain Phase I Environmental
Site Assessment, dated April 2016, prepared by Ramboll Environ US Corporation
(Project No. 045242IR) and (ii) that certain Phase I Environmental Site
Assessment, dated December 13, 2017, prepared by ATC (Project No. 301MET0053).
“Environmental Indemnity” shall mean that certain Unsecured Indemnity Agreement,
dated as of the date hereof, executed by Borrower, in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Environmental Policy” shall have the meaning set forth in Section
6.1.1(a)(xiii).
“EPI” shall have the meaning set forth in Section 6.1.1(a)(iii).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Event of Default” shall have the meaning set forth in Section 11.1.
“Execution Date” shall have the meaning set forth in the introductory paragraph
hereof.
“Existing Leases” shall have the meaning set forth in Section 4.1.16(a).
“Extension Options” shall have the meaning set forth in Section 2.11(a) hereof.
“Extension Rate Reset Date” shall have the meaning set forth in Section 2.11(b).
“Final Lease Draft” shall have the meaning set forth in Section 5.1.9(e).
“Full Replacement Cost” shall have the meaning set forth in Section 6.1.1(a)(i).


Loan Agreement - Page 3

--------------------------------------------------------------------------------





“Future Loan Amount Due To Conditional Advances” shall mean the amount equal to
the combined total of Conditional Advances then advanced to Borrower under
Section 2.12 hereof.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“General Transfer Requirements” shall have the meaning set forth in Section
8.1(b).
“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city, foreign or otherwise) whether now or
hereafter in existence.
“Guaranty” shall mean any Guaranty of Recourse Obligations, whether dated as of
the date hereof or subsequently, executed by Liable Party in favor of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Hazardous Materials” shall include without limitation:
(i)    Those substances designated or defined as “hazardous substances,”
“hazardous materials,” “toxic substances,” or “solid waste”, in, or listed or
regulated under, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. Sections 9601 et seq.), as amended by Superfund
Amendments and Reauthorization Act of l986 (Publ. L. 99-499 100 Stat. 1613), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sections 6901 et
seq.), and the Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801
et seq., and in the regulations promulgated pursuant to said laws, all as
amended;
(ii)    Those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);
(iii)    Any material, waste or substance which is (A) petroleum, (B) asbestos,
(C) polychlorinated biphenyls, (D) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section 1251 et seq.
(33 U.S.C. Section 1321) or listed pursuant to Section 307 of the Clean Water
Act (33 U.S.C. Section 1317); (E) a chemical substance or mixture regulated
under the Toxic Substances Control Act of 1976, 15 U.S.C. Sections 2601 et seq.;
(F) flammable explosives; or (G) radioactive materials;
(iv)    Any material, waste or substance which is included within any of the
following: those substances defined as “hazardous waste,” “hazardous materials,”
“hazardous substance,” “toxic substance,” “pollution,” or “wastes” in the Oregon
Hazardous Waste Management Law, ORS Ch. 466, the Oregon Hazardous Materials
Cleanup Laws, ORS Ch. 465,


Loan Agreement - Page 4

--------------------------------------------------------------------------------





the Oregon Water Pollution Control Law, Ch. 468B and the Oregon Air Pollution
Control Law, ORS Ch. 468A and in the regulations promulgated pursuant to such
laws; and
(v)    Such other substances, materials and wastes which are or become regulated
as hazardous or toxic under applicable local, state or federal law, or the
United States government, or which are classified as hazardous or toxic under
federal, state, or local laws or regulations.
Notwithstanding the foregoing, the term "Hazardous Materials" shall expressly
exclude pre-packaged supplies, cleaning materials and other janitorial and
maintenance supplies, paint and other hazardous materials of a type and in a
quantity readily available for purchase by the general public and normally
stored, maintained and used by owners and managers of properties of a type
similar to the Property and in compliance with the Requirements of Environmental
Laws.
“Impairment of the Security” shall mean any or all of the following: (i) any of
the Leases covering more than 22,500 square feet existing immediately prior to
the damage, destruction, condemnation or casualty shall have been cancelled, or
shall contain any exercisable right to cancel as a result of the damage,
destruction or casualty; (ii) the casualty or damage occurs during the last year
of the term of the Loan; or (iii) restoration of the Property is estimated to
require more than one year to complete from the date of the occurrence.
“Impositions” shall mean real estate and other taxes, assessments, water and
sewer charges, and other license or permit fees, liens, fines, penalties,
interest and other similar public and private claims which may be payable,
assessed, levied, imposed upon or become a lien on or against any portion of the
Property.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Initial Loan Amount” shall mean $45,000,000.00, being the initial amount funded
by Lender to Borrower on the Advance Date.
“Insolvent Entity” shall have the meaning set forth in Section 11.1(c).
“Insurance Proceeds” shall mean all insurance proceeds payable to Borrower in
connection with the Property whether or not such insurance coverage is
specifically required under the terms of this Agreement.
“Interest Rate” shall mean a rate per annum equal to the greater of (a) 2.05% or
(b) the sum of (i) 180 basis points plus (ii) the LIBOR Rate.
“Interest Rate Cap Agreement” shall mean, as applicable, any interest rate cap
agreement (together with the confirmation and schedules relating thereto), in
form and substance satisfactory to Lender, between Borrower and the counterparty
thereunder or any Replacement Interest Rate Cap Agreement, in each case which
also satisfies the requirements set forth in Section 2.10.
“Investor” shall have the meaning set forth in Section 10.1.


Loan Agreement - Page 5

--------------------------------------------------------------------------------





“Land” shall have the meaning set forth in the Security Instrument.
“Late Charge” shall mean an amount equal to four cents ($0.04) for each dollar
that is overdue.
“Lease” shall mean all leases and all other agreements for possession of all or
any portion of the Property, including all of the same now or hereafter
existing, and all extensions, modifications, amendments, expansions and renewals
of any of the same and all Lease Guaranties.
“Lease Guaranty” shall mean every guarantee of any obligation under any Lease,
including all modifications and amendments to such guaranties.
“Leasing Agent” shall mean CBRE, INC., a Delaware corporation, or any other
leasing agent approved in accordance with the terms and conditions of the Loan
Documents.
“Leasing Agreement” shall mean the Leasing Services Agreement, dated as of July
7, 2016, together with all amendments thereto prior to the date hereof, entered
into by and between Borrower’s representative, KBS CAPITAL ADVISORS LLC, a
Delaware limited liability company, and Leasing Agent, and all amendments
thereto entered into in accordance with the terms and conditions set forth in
this Agreement, pursuant to which the Leasing Agent is to provide leasing
services with respect to the Property.
“Leasing Guidelines” shall mean the Leasing Guidelines attached to this
Agreement as Exhibit B, as the same may be amended, modified or supplemented in
accordance with the provisions of this Agreement by Lender.
“Lender” shall have the meaning set forth in the introductory paragraph hereof.
“Lender’s Address for Insurance Notification” shall mean: Metropolitan Life
Insurance Company, its affiliates and/or successors and assigns, One MetLife
Way, Whippany, New Jersey 07981-1449, Attention: Real Estate Investors Insurance
Manager.
“Liable Party” shall mean KBSGI REIT PROPERTIES, LLC, a Delaware limited
liability company, and any other Person hereafter executing the Environmental
Indemnity (other than Borrower) and/or any guaranty of any of Borrower’s
obligations under the Loan Documents.
“LIBOR Business Day” shall mean a day both (i) commercial banks in London are
open for international business (including dealings in U.S. dollar deposits),
and (ii) any day Lender is open for business in New York City.
“LIBOR Rate” shall mean the one month London interbank offered rate for deposits
in U.S. dollars rounded upwards, if necessary, to the nearest one one-hundredth
(1/100th) of one percent appearing on the display designated as Reuters Screen
LIBOR01 Page, or such other page as may replace LIBOR01 on that service (or such
other service as may be nominated as the information vendor by the ICE Benchmark
Administration (the “IBA”), or successor administrator to the IBA, for the
purpose of displaying the IBA’s, or successor


Loan Agreement - Page 6

--------------------------------------------------------------------------------





administrator’s, interest settlement rates for U.S. dollar deposits as the
composite offered rate for London interbank deposits). If the aforementioned
sources of the LIBOR Rate are no longer available, then the term “LIBOR Rate”
shall mean the one month London interbank offered rate for deposits in U.S.
dollars rounded upwards, if necessary, to the nearest one one-hundredth
(1/100th) of one percent as shown on the appropriate Bloomberg Financial Markets
Services Screen or any successor index on such service under the heading “USD”.
In the event the LIBOR Rate is no longer available, it shall be replaced by the
nearest equivalent or replacement benchmark rate as reasonably determined by
Lender in its sole discretion. If the applicable rate as described above is
below zero, LIBOR Rate will be deemed to be zero.
“Liens and Encumbrances” shall mean any lien or encumbrance on the Property,
including deeds of trust, mortgages, security interests, conditional sales,
mechanic liens, tax liens or assessment liens (including any tax liens or
assessment liens to secure repayment of any loan or other financing including,
without limitation, any Property-Assessed Clean Energy Loan) regardless of
whether or not they are subordinate to the lien created by the Security
Instrument.
“Loan” shall mean, collectively, the indebtedness evidenced by the Note with
interest at the rates set forth herein, all additional advances or fundings made
by Lender, and any other amounts required to be paid by Borrower under any of
the Loan Documents.
“Loan Amount” shall mean an amount equal to the Initial Loan Amount plus the
Future Loan Amount Due To Conditional Advances.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Subordination of Management
Agreement, the Subordination of Leasing Agreement, and any and all other
documents now or hereafter executed and/or delivered to and accepted by Lender
for the purpose of evidencing or securing the Loan (except the Environmental
Indemnity and the Guaranty, if any), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time. The
Environmental Indemnity and the Guaranty, if any, are not Loan Documents and
shall survive repayment of the Loan or other termination of the Loan Documents
to the extent set forth therein.
“Loan Transfer” shall have the meaning set forth in Section 10.1.
“Management Agreement” shall mean the Real Estate Property Management Agreement,
dated as of June 14, 2016, together with all amendments thereto prior to the
date hereof, entered into by and between Borrower’s representative, KBS CAPITAL
ADVISORS LLC, a Delaware limited liability company, and Manager, and all
amendments thereto entered into in accordance with the terms and conditions set
forth in this Agreement, pursuant to which the Manager is to provide management
and other services with respect to the Property.
“Manager” shall mean CBRE, INC., a Delaware corporation or any other manager
approved in accordance with the terms and conditions of the Loan Documents.
“Material Adverse Change” shall mean a material adverse change in (i) the
condition (financial, physical or otherwise) of the Property and/or (ii) the
financial condition of


Loan Agreement - Page 7

--------------------------------------------------------------------------------





Borrower that would reasonably be expected to impair its ability to perform its
obligations under the Loan Documents to which it is a party.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property (other than the Management Agreement, the Leasing
Agreement and the Leases), (i) under which there is an obligation of Borrower to
pay more than $100,000 per annum, (ii) the termination of which would materially
adversely affect the Property or the operation thereof, or (iii) which is not
terminable by the owner of the Property upon thirty (30) days’ or less notice
without payment of a termination fee.
“Maturity Date” shall have the meaning set forth in Section 2.2.1(b), as the
same may be extended in accordance with Section 2.11.
“Maximum Future Loan Amount” shall not exceed $6,400,000.00.
“MetLife” shall have the meaning set forth in Section 4.1.28.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Net Condemnation Proceeds” shall mean all Condemnation Proceeds less the cost,
if any, to Lender of recovering the Condemnation Proceeds including, without
limitation, reasonable attorneys’ fees and expenses, and adjusters’ fees.
“Net Insurance Proceeds” shall mean Insurance Proceeds less the cost, if any, to
Lender of recovering the Insurance Proceeds including, without limitation,
reasonable attorneys’ fees and expenses, and adjusters’ fees.
“Nondisturbance Agreement” shall have the meaning set forth in Section 5.1.9(c).
“Note” shall mean that certain Promissory Note in the Loan Amount, dated as of
the date hereof, made by Borrower in favor of Lender, as the same may be
hereinafter amended, consolidated, split, severed, restated, replaced (whether
by one or more replacement notes), supplemented, renewed, extended or otherwise
modified from time to time.
“O&M Agreement” shall mean an Operations and Maintenance Agreement with respect
to the Property, if any, reviewed and approved by Lender in connection with
underwriting the Loan.
“OFAC” shall mean the United States Treasury Department's Office of Foreign
Assets Control.
“OFAC Information” shall have the meaning set forth in Section 4.1.29(b).
“Permitted Exceptions” shall mean, collectively, (i) the lien and security
interests created by the Loan Documents, (ii) those property specific exceptions
to title recorded in the real estate records of the county where the Property is
located and contained in Schedule B


Loan Agreement - Page 8

--------------------------------------------------------------------------------





of the title insurance policy or policies which have been approved by Lender,
(iii) Liens and Encumbrances, if any, for taxes imposed by any Governmental
Authority not yet due or delinquent, (iv) inchoate mechanic’s liens incurred in
the ordinary course provided the underlying obligation is not past due and (v)
such other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion. Notwithstanding the foregoing, Permitted
Exceptions shall not include any tax liens or assessment liens to secure
repayment of any loan or other financing including, without limitation, any
Property-Assessed Clean Energy Loan.
“Permitted Indebtedness” shall have the meaning set forth in Section 8.3.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.
“Personal Property” shall have the meaning set forth in the Security Instrument.
“Plan” shall have the meaning set forth in Section 4.1.5.
“Policies” and “Policy” shall mean all insurance provided for in Section
6.1.1(a) and obtained under valid and enforceable policies.
“Premiums” shall mean all premiums for the insurance policies required under
this Agreement.
“Prepayment Commencement Date” shall mean the first day following the twelfth
(12th) month following the month in which the Advance Date occurs.
“Projected NOI” shall have the meaning set forth in Section 2.12(a)(v).
“Property” shall mean the fee estate of Borrower, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, all as more particularly described in the granting clauses of the
Security Instrument.
“Property-Assessed Clean Energy Loan” shall mean any financing obtained through
a federal of state regulated energy-efficiency and clean energy loan program.
“Protection Trigger Event” shall have the meaning set forth in Section 2.10.
“Protection Trigger Rate” shall have the meaning set forth in Section 2.10.
“Rate Protection Party” shall have the meaning set forth in Section 2.10.
“Rate Reset Date” or collectively, “Rate Reset Dates” shall have the meaning set
forth in Section 2.2.1(a).


Loan Agreement - Page 9

--------------------------------------------------------------------------------





“Rating Agencies” shall mean any nationally recognized statistical rating agency
which has assigned a rating to any Securities.
“Regulated Entity” shall have the meaning set forth in Section 4.1.29(a).
“Remedial Work” shall mean any investigation or monitoring of site conditions or
any clean up, containment, abatement, restoration, removal or other
investigative or remedial work.
“Rent Roll” shall have the meaning set forth in Section 4.1.16(a).
“Rents and Profits” shall mean collectively all present and future income,
rents, revenue, profits, proceeds, accounts receivable and other benefits from
the Property and all deposits made with respect to the Property, including, but
not limited to, any security given to utility companies by Borrower, any advance
payment of real estate taxes or assessments, or insurance premiums made by
Borrower and all claims or demands relating to such deposits and other security,
including claims for refunds of tax payments or assessments, and all Insurance
Proceeds.
“Replacement Interest Rate Cap Agreement” shall mean any interest rate cap
agreement (together with the confirmation and schedules relating thereto), in
form and substance satisfactory to Lender, between Borrower and the counterparty
thereunder which also satisfies the requirements set forth in Section 2.10.
“Request for Payment” shall have the meaning set forth in Section 6.2.3(b)(ii).
“Requirements” shall mean all laws, ordinances, orders, covenants, conditions
and restrictions and other requirements relating to land and building design and
construction, use and maintenance, that may now or hereafter pertain to or
affect the Property or any part of the Property or the Use, including, without
limitation, planning, zoning, subdivision, environmental, air quality, flood
hazard, fire safety, handicapped facilities, building, health, fire, traffic,
safety, wetlands, coastal and other governmental or regulatory rules, laws,
ordinances, statutes, codes and requirements applicable to the Property,
including permits, licenses and/or certificates that may be necessary from time
to time to comply with any of the these requirements.
“Requirements for Restoration” shall have the meaning set forth in Section
6.2.3.
“Requirements of Environmental Laws” means all requirements of environmental,
ecological, health, or industrial hygiene laws or regulations or rules of common
law related to the Property, including, without limitation, all requirements
imposed by any environmental permit, law, rule, order, or regulation of any
federal, state, or local executive, legislative, judicial, regulatory, or
administrative agency, which relate to (i) exposure to Hazardous Materials;
(ii) pollution or protection of the air, surface water, ground water, land;
(iii) solid, gaseous, or liquid waste generation, treatment, storage, disposal,
or transportation; or (iv) regulation of the manufacture, processing,
distribution and commerce, use, or storage of Hazardous Materials.


Loan Agreement - Page 10

--------------------------------------------------------------------------------





“Restoration” shall have the meaning set forth in Section 6.2.1(b).
“Restoration Funds” shall have the meaning set forth in Section 6.2.3(a).
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
“Secondary Financing” shall have the meaning set forth in Section 8.2.
“Secondary Loan” shall have the meaning set forth in Section 8.2(b).
“Secured Indebtedness” shall mean, collectively, the indebtedness evidenced by
the Note with interest at the rates set forth herein, all additional advances or
fundings made by Lender, and any other amounts required to be paid by Borrower
under any of the Loan Documents.
“Securities” shall have the meaning set forth in Section 10.1.
“Security Instrument” shall mean that certain first priority Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, executed and delivered by Borrower, as trustor, as security
for the Loan and encumbering the Property, as the same may be amended,
consolidated, split, spread, severed, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time.
“Servicer” shall mean a servicer, if any, selected by Lender to service the
Loan.
“Special Purpose Entity” means a Person, other than a natural person, which,
since the date of its formation and at all times prior to, on and after the date
thereof, has not and shall not:
(i)    engage in business other than owning and operating the Property and
activities incidental thereto;
(ii)    acquire or own a material asset other than the Property and incidental
personal property;
(iii)    maintain assets in a way difficult to segregate and identify, or
commingle its assets with the assets of any other person or entity;
(iv)    fail to hold itself out to the public as a legal entity separate from
any other;
(v)    fail to conduct business solely in its name;
(vi)    fail to maintain records, accounts or bank accounts separate from any
other person or entity;
(vii)    file or consent to a petition pursuant to applicable bankruptcy,
insolvency, liquidation or reorganization statutes, or make an assignment for
the benefit of creditors without the unanimous consent of its shareholders,
partners or members, as applicable;


Loan Agreement - Page 11

--------------------------------------------------------------------------------





(viii)    obtain additional loans other than Permitted Indebtedness;
(ix)    dissolve, liquidate, consolidate, merge or sell all or substantially all
of its assets; or
(x)    modify, amend or revise its organizational documents without Lender’s
prior written consent which consent shall not be unreasonably withheld,
conditioned or delayed.
“Standard Lease Form” shall have the meaning set forth in Exhibit B.
“State” shall mean the state where the Property is located.
“Subordination of Leasing Agreement” shall mean that certain Assignment and
Subordination of Leasing Agreement dated as of the date hereof between Borrower
and Leasing Agent, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Subordination of Management Agreement” shall mean that certain Subordination of
Management Agreement dated as of the date hereof between Borrower and Manager,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
“Title Insurance Policy” shall mean a ALTA mortgagee title insurance policy or
policies in the form acceptable to Lender issued with respect to the Property
and insuring the lien of the Security Instrument, together with such
endorsements and affirmative coverage as Lender may require.
“Transfer” shall have the meaning set forth in Section 8.1.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Unsecured Obligations” means any obligations evidenced by or arising under the
Environmental Indemnity.
“Use” shall have the meaning set forth in Section 5.1.13.
“Work” shall have the meaning set forth in Section 6.2.3(a).
Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document, the
Guaranty, if any, or the Environmental Indemnity to any Loan Document shall be
deemed to mean such Loan Document, Guaranty, if any, or Environmental Indemnity
(as applicable) as the same may hereafter be amended,


Loan Agreement - Page 12

--------------------------------------------------------------------------------





modified, supplemented, extended, replaced and/or restated from time to time
(and, in the case of any note or other instrument, to any instrument issued in
substitution therefor). Unless otherwise specified, the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
II.    THE LOAN
Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Advance Date.
2.1.2    Disbursement to Borrower. Borrower shall receive an initial
disbursement of the Initial Loan Amount on the Advance Date and thereafter
Borrower may receive Conditional Advance(s) in accordance with Section 2.12
herein, not to exceed the Maximum Future Loan Amount, and any amount borrowed
and repaid hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Note. The Loan shall be evidenced by the Note and shall be repaid
in accordance with the terms of this Agreement and the Note.
Section 2.2    Interest Rate.
2.2.1    Payment of Principal and Interest. Principal and interest under the
Loan shall be payable as follows:
(a)    The initial Interest Rate is 3.36%. The Interest Rate will be reset by
Lender, effective as of the first day of the second month following the month
during which the Advance Date occurs, and effective the first day of the first
month of each successive one month period thereafter during the term of the Loan
(individually a “Rate Reset Date” and collectively “Rate Reset Dates”). The
Interest Rate will be reset as aforesaid to the annual rate equal to the greater
of (a) 2.05% or (b) the sum of (i) 180 basis points (1.80%) plus (ii) the LIBOR
Rate in effect at the close of business in London on the second LIBOR Business
Day prior to each of the Rate Reset Dates.
(b)    Borrower shall pay interest only for the period from the Advance Date and
ending on the last day of the month in which the Advance Date occurs. Borrower
shall make such payment of interest only in advance on the Advance Date and
shall then pay interest only in arrears, on the first day of the second month
following the Advance Date and thereafter Borrower shall make payments of
interest only on the first day of each month through and including the month
prior to the month in which the Maturity Date occurs. The entire outstanding
principal balance of the Loan together with all accrued interest and all other
sums due under the Loan Documents shall be paid on February 1, 2023; as such
date may be extended pursuant to the terms of Section 2.11 (the “Maturity
Date”). Interest shall be calculated on a daily basis of the actual number of
days elapsed over a 360-day year.


Loan Agreement - Page 13

--------------------------------------------------------------------------------





(c)    On the Maturity Date, a final payment in the aggregate amount of the
unpaid principal sum evidenced by the Note, all accrued and unpaid interest, and
all other unpaid amounts of the Secured Indebtedness shall become immediately
payable in full.
(d)    Borrower acknowledges and agrees that a substantial portion of the
original Loan Amount shall be outstanding and due on the Maturity Date.
Section 2.3    Application of Payments. At the election of Lender, and to the
extent permitted by law, all payments shall be applied in the order selected by
Lender to any expenses, prepayment fees, late charges, escrow deposits and other
sums due and payable under the Loan Documents, and to unpaid interest at the
Interest Rate or at the Default Rate, as applicable. The balance of any payments
shall be applied to reduce the then unpaid Loan Amount.
Section 2.4    Security. The covenants of the Security Instrument are
incorporated by reference into this Agreement. The Note shall evidence, and the
Security Instrument shall secure, the Secured Indebtedness.
Section 2.5    Late Charge. If any payment of interest and/or principal (other
than the outstanding principal balance of the Loan on the Maturity Date), or any
payment of a required escrow deposit is not paid within seven (7) days after the
due date, Lender shall have the option to charge Borrower the Late Charge. The
Late Charge is for the purpose of defraying the expenses incurred in connection
with handling and processing delinquent payments and is payable in addition to
any other remedy Lender may have. Unpaid Late Charges shall become part of the
Secured Indebtedness and shall be added to any subsequent payments due under the
Loan Documents.
Section 2.6    Acceleration Upon Event of Default. At the option of Lender, the
Accelerated Loan Amount shall become immediately due and payable if Borrower
fails to pay any sum specified in this Agreement or the Note within ten (10)
days after the date of written notice of such failure from Lender to Borrower;
provided, however, that Lender shall not be required to provide such notice more
than one (1) time in any twelve (12) month period or two (2) times in the
aggregate during the term of the Loan and in the event that Lender is no longer
required to provide Borrower with such notices of such failure, then the failure
of Borrower to pay any sum specified in this Agreement or the Note within ten
(10) days of the date when such amount is due shall cause the Accelerated Loan
Amount to be due and payable.
Section 2.7    Interest Upon Event of Default. The Accelerated Loan Amount shall
bear interest at the Default Rate which shall never exceed the maximum rate of
interest permitted to be contracted for under the laws of the State. The Default
Rate shall commence upon the occurrence of an Event of Default and shall
continue until all defaults are cured.
Section 2.8    Limitation on Interest. The agreements made by Borrower with
respect to this Agreement, the Note, and the other Loan Documents are expressly
limited so that in no event shall the amount of interest received, charged or
contracted for by Lender on the Note, the other Loan Documents or the Secured
Indebtedness exceed the highest lawful amount of interest permissible under the
laws applicable to the Loan. If at any time performance of any


Loan Agreement - Page 14

--------------------------------------------------------------------------------





provision of this Agreement, the Note, or the other Loan Documents results in
the highest lawful rate of interest permissible under applicable laws being
exceeded, then the amount of interest received, charged or contracted for by
Lender shall automatically and without further action by any party be deemed to
have been reduced to the highest lawful amount of interest then permissible
under applicable laws. If Lender shall ever receive, charge or contract for, as
interest, an amount which is unlawful, at Lender’s election, the amount of
unlawful interest shall be refunded to Borrower (if actually paid) or applied to
reduce the then unpaid Loan Amount. To the fullest extent permitted by
applicable laws, any amounts contracted for, charged or received under the Loan
Documents included for the purpose of determining whether the Interest Rate
would exceed the highest lawful rate shall be calculated by allocating and
spreading such interest to and over the full stated term of the Note.
Section 2.9    Prepayment. Borrower shall not have the right to prepay all or
any portion of the Loan Amount at any time during the term of this Loan except
commencing on the Prepayment Commencement Date, Borrower may prepay the Secured
Indebtedness without a prepayment fee on no less than ten (10) days’ prior
written notice to Lender. Any tender of payment by Borrower or any other person
or entity of the Secured Indebtedness, other than as expressly provided in this
Agreement or the other Loan Documents, prior to the Prepayment Commencement
Date, shall constitute a prohibited prepayment. If Borrower provides notice of
its intention to prepay, the Accelerated Loan Amount shall become due and
payable on the date specified in the prepayment notice; provided, however, that,
no more than two (2) times in any twelve (12) month period, Borrower shall have
the right (at no cost charged by Lender to Borrower) to revoke any notice to
Lender of Borrower’s notice to prepay upon not less than five (5) Business Days
prior written notice to Lender.
Section 2.10    Interest Rate Cap Agreement. If at any time during the initial
term of the Loan, the LIBOR Rate is equal to or greater than 2.90% for five (5)
consecutive business days (the “Protection Trigger Rate”; the occurrence of the
Protection Trigger Rate shall be referred to as a “Protection Trigger Event”),
Borrower shall, within thirty (30) days of the occurrence of the Protection
Trigger Event, enter into or cause the Liable Party to enter into an Interest
Rate Cap Agreement and Borrower, Liable Party or such affiliate as applicable,
under the Interest Rate Cap Agreement are referred to herein individually or
collectively as the “Rate Protection Party”), with a LIBOR strike rate of 3.90%
or less, which shall protect against an increase in interest rates which would
cause the Interest Rate to exceed 5.70% per annum ( for example, a LIBOR strike
rate of 3.90% + 1.80% spread). The Interest Rate Cap Agreement (i) shall be in
form reasonably acceptable to Lender, (ii) shall be with a counterparty
reasonably acceptable to Lender and which counterparty shall have a credit
rating of “A2” or better by Moody’s and “A” or better by S&P, (iii) shall direct
such acceptable counterparty to deposit any and all payments due under the
Interest Rate Cap Agreement directly into an account designated by Lender
(including with its servicer) so long as any portion of the Loan remains
outstanding, provided however, for purposes of this requirement, the Loan shall
be deemed to be remaining outstanding if the Property is transferred to Lender
(or its nominee or designee) by judicial foreclosure or non-judicial foreclosure
or by deed-in-lieu thereof, (iv) shall be for a term equal to the remaining
initial term of the Loan (or remaining extension term, as applicable), and
(v) shall have an initial notional amount equal to the then principal balance of
the Loan. Concurrently with entering into the Interest Rate Cap Agreement, the
applicable Rate Protection Party shall execute and deliver to Lender an
assignment of Interest Rate Cap Agreement (“Collateral


Loan Agreement - Page 15

--------------------------------------------------------------------------------





Assignment”) in the form substantially identical to the form attached hereto as
Exhibit F, to collaterally assign to Lender all of its right, title and interest
to receive any and all payments under the Interest Rate Cap Agreement (but such
assignment shall exclude any and all obligations thereunder including, without
limitation, payments (if any) to the counterparty), and shall deliver to Lender
a counterpart of the Interest Rate Cap Agreement executed by the counterparty
which shall by its terms authorize such assignment to Lender and require that
payments be deposited directly into the non-commingled account as shall be
designated by Lender. The Rate Protection Party shall comply with all of its
obligations under the Interest Rate Cap Agreement. All amounts paid by the
counterparty under the Interest Rate Cap Agreement to Rate Protection Party or
Lender shall be deposited immediately into such account as shall be designated
by Lender which, so long as there is no Event of Default, such deposited amount
may thereafter be used by Borrower to make payments under the Loan Documents.
The Interest Rate Cap Agreement and the aforesaid account designated by Lender
shall be deemed to be part of the Property for purposes of Section 12.20. The
Rate Protection Party shall take all actions reasonably required by Lender to
enforce Lender’s rights under the Interest Rate Cap Agreement in the event of a
default by the counterparty and shall not waive, amend or otherwise modify any
of its rights thereunder. In the event of a downgrade, withdrawal or
qualification of the rating of the counterparty to any Interest Rate Cap
Agreement below a rating of “A3” by Moody’s or “A-” by S&P, then within fifteen
(15) business days after written notice Lender, the Rate Protection Party shall
(x) replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement with a counterparty reasonably acceptable to Lender (y) cause the
counterparty to post cash collateral in an amount and manner reasonably
acceptable to Lender securing the counterparty’s obligations under the Interest
Rate Cap Agreement, or (z) cause the counterparty to deliver a guaranty
reasonably acceptable to Lender guaranteeing the counterparty’s obligations
under the Interest Rate Cap Agreement. In the event that the Rate Protection
Party fails to purchase, deliver and/or maintain the Interest Rate Cap Agreement
or any replacement thereof within thirty (30) days after receipt of notice of
such failure, Lender may (in addition to exercising any of its other rights and
remedies) purchase such Interest Rate Cap Agreement or any replacement thereof
and the costs incurred by Lender in purchasing and maintaining the same shall be
paid by Borrower with interest thereon at the Default Rate from the date such
cost was incurred by Lender until such cost is paid by Borrower to Lender. In
connection with the Interest Rate Cap Agreement, the Rate Protection Party shall
obtain and deliver to Lender an opinion of counsel for the counterparty (upon
which Lender and its successors and assigns may rely) in form, scope and
substance reasonably acceptable to Lender regarding the authorization of the
counterparty, the legality, validity, and binding effect of the Interest Rate
Cap Agreement, and such other matters as Lender shall reasonably require
(“Counterparty Opinion”). In the event of a Protection Trigger Event, Rate
Protection Party shall deliver to Lender a copy of the Interest Rate Cap
Agreement executed by the counterparty, an executed Collateral Assignment which
shall include an executed consent of the counterparty to the assignment to
Lender, and the Counterparty Opinion, within thirty (30) days following written
notice from Lender to Borrower regarding the occurrence of the Protection
Trigger Event, time expressly being of the essence. In each instance prior to
purchasing an Interest Rate Cap Agreement, Borrower shall cause Rate Protection
Party to provide a copy of its bid package to Lender for Lender’s review and
approval for conformity with the requirements set forth herein.


Loan Agreement - Page 16

--------------------------------------------------------------------------------





Section 2.11    Extension Options.     
(a)    Borrower shall have two (2), one-year options to extend the Maturity Date
of the Loan (the “Extension Options”). The Extension Options shall be subject to
the following conditions: (i) there shall be no Event of Default under the Loan
Documents, the Environmental Indemnity or the Guaranty at the time of the
exercise of any Extension Option; (ii) the Debt Yield based on the net operating
income derived from the Property shall be no less than 9.5% (net operating
income divided the then outstanding principal balance of the Loan); (iii) the
loan to value ratio of the Property at the time of the extension shall not be
greater than 60% as determined by Lender in its reasonable discretion. In the
event the threshold is not met, then Borrower shall have the right to request in
writing that Lender engage, at Borrower’s sole cost and expense, an appraiser to
determine the value of the Property, and Lender shall engage such appraiser;
(iv) Borrower shall comply with all of the requirements of Section 2.10 hereof;
(v) Borrower shall pay all costs and expenses incurred by Lender in connection
with such extension including title insurance premiums, documentation costs and
reasonable attorneys’ fees; (vi) Borrower shall pay an extension fee equal to
0.25% of the then outstanding principal balance of the Loan being extended; and
(vii) Borrower and the Liable Parties shall execute extension documents
satisfactory to Lender relating to the Loan Documents, Environmental Indemnity
and Guaranty (provided that Liable Party shall not be required to execute the
Environmental Indemnity or any modification thereof). In the event that the
condition in clause (ii) and/or clause (iii) above is not satisfied, Borrower
may prepay the outstanding principal balance of the Loan with a prepayment fee,
if applicable, in order to satisfy such condition.
The Interest Rate during each of the extensions shall be the sum of (x) the one
month LIBOR Rate plus (y) 1.80%.
(b)    In the event Borrower wishes to exercise an Extension Option it shall
provide Lender with notice that it shall exercise such Extension Option at least
45 days prior to the applicable Maturity Date of the Loan. Lender shall
determine such initial Interest Rate by reference to the Libor Rate as of
approximately 11:00am London time on the second Business Day prior to the
applicable Maturity Date. Lender shall notify Borrower of the initial Interest
Rate and acceptable terms for any required interest rate protection agreement
(in accordance with the terms of Section 2.10 with respect to any extension
prior to such applicable Maturity Date. With respect to any extension, the
Interest Rate will be reset by Lender effective the first day of the second
month following the month during which the effective date of the extension
occurred and effective the first day of the first month of each successive one
month period thereafter during the remaining term of the Loan (the “Extension
Rate Reset Dates”) and Borrower shall comply with all of the requirements of
Section 2.10. The Interest Rate will be reset as aforesaid to the rate equal to
the sum of (x) 1.80% plus (y) the one month LIBOR Rate as of approximately 11:00
a.m. London time on the second Business Day prior to each of the Extension Rate
Reset Dates.


Loan Agreement - Page 17

--------------------------------------------------------------------------------





Section 2.12    Conditional Advances.
(a)     During the initial five (5) years of the term of the Loan and subject to
the terms and conditions below, Borrower may request that Lender advance to
Borrower additional loan proceeds in an amount up to but not exceeding the
Maximum Future Loan Amount solely to pay for or reimburse Borrower for tenant
improvements and leasing commissions paid for new Leases, lease expansions or
lease renewals for Leases that meet the requirements of the Leasing Guidelines
or as otherwise approved in writing by Lender. Each such advance shall be
referred to herein as a “Conditional Advance”. All requests for a Conditional
Advance shall in all cases be subject to all of the following terms and
conditions:
(i)    Tenant improvements for Leases shall not exceed $65.00 per rentable
square foot for new Leases and renewals;
(ii)    Leasing commissions shall not exceed 7.50% of gross rentals under the
applicable Lease to which the leasing commission relates;
(iii)    Each Conditional Advances shall be funded in an amount of not less than
$500,000 per advance, with out of pocket costs incurred by Lender paid to Lender
for each advance, with no more than one Conditional Advance per quarter or four
(4) Conditional Advances per year (provided that the final Conditional Advance
may be less than $500,000 if necessary to complete the total advance of the
Maximum Future Loan Amount);
(iv)    The loan to value ratio based on the Property at the time of the
requested Conditional Advance shall not be greater than 63% as determined by
Lender in its reasonable discretion and in the event the threshold is not
achieved, Borrower shall have the right to request in writing that Lender
engage, at Borrower’s sole cost and expense, an appraiser to determine the value
of the Property, and Lender shall engage such appraiser;
(v)    The Debt Yield based on the net operating income, in the opinion of
Lender, acting reasonably, derived from the Property shall be no less than 9.0%
during the first (1st) three (3) years of the Loan at the time of the requested
Conditional Advance, and no less than nine and half percent (9.5%) thereafter at
the time of the requested Conditional Advance. The term “Debt Yield” shall mean
the ratio (expressed as a percentage) of the net operating income derived from
the Property projected for the succeeding twelve (12) month period, as
determined by Lender in its reasonable discretion (“Projected NOI”), to the then
outstanding principal balance of the Loan. The Projected NOI shall be determined
by Lender in its reasonable discretion based on financial statements, rent rolls
and budgets to be provided by Borrower and satisfactory to Lender.
(vi)    At the time of the requested Conditional Advance, there shall be no
material adverse change in Borrower or the Property and there shall be no Event
of Default or facts existing that with the giving of notice or passage of time
would constitute an Event of Default;
(vii)    The Interest Rate and repayment terms applicable to the Initial Loan
Amount shall be applicable to the Future Loan Amount Due to Conditional
Advances, and at Lender’s option shall be documented as additional advances to
the existing Loan;


Loan Agreement - Page 18

--------------------------------------------------------------------------------





(viii)    The documentation required to be submitted to Lender for such
Conditional Advance shall include, but not be limited to (but only to the extent
applicable): copies of the applicable fully executed Leases or Lease amendments,
copies of the applicable commencement date agreements or other documentation
reasonably acceptable to Lender that confirms each Tenants’ acceptance of its
premises (if available in connection with said draw request), copies of
invoices, copies of lien releases (for reimbursements of costs incurred by
Borrower for the prior tenant improvements or portion thereof), a signed
certification by a corporate officer of Borrower (or equivalent) confirming that
the applicable portion of the subject tenant improvements has been completed and
has been (or will be) paid for, and any other documentation reasonably requested
by Lender;
(ix)    Borrower shall be responsible for all reasonable third party costs
associated with the inspection or verification of construction as described in
this provision. Lender may retain the services of a third party consultant to
perform inspections upon completion of construction, and the reasonable cost of
such consultant shall be borne by Borrower; and
(x)    The funding of a Conditional Advance shall be on such other terms and
conditions as Lender may reasonably determine to be consistent with funding the
Loan, including obtaining title insurance endorsements (to the extent available)
insuring a continued first lien of the Loan at the time of each funding in the
amount of such funding, which shall be provided by Borrower.
III.    TAXES, LIENS AND ENCUMBRANCES AND OTHER CHARGES.
Section 3.1    Payment of Impositions. Unless otherwise paid to Lender as
provided in Section 5.1.14, Borrower shall pay all Impositions. The Impositions
shall be paid not later than five (5) days before the dates on which the
particular Imposition would become delinquent and Borrower shall produce to
Lender receipts of the imposing authority, or other evidence reasonably
satisfactory to Lender, evidencing the payment of the Imposition in full. If
Borrower elects by appropriate legal action to contest the amount or validity of
any Imposition, Borrower shall first deposit cash with Lender as a reserve in an
amount which Lender reasonably determines is sufficient to pay the Imposition
plus all fines, interest, penalties and costs which may become due pending the
determination of the contest. If Borrower deposits this sum with Lender,
Borrower shall not be required to pay the Imposition provided that the contest
operates to prevent enforcement or collection of the Imposition, or the sale and
forfeiture of, the Property, and is prosecuted with due diligence and
continuity. Upon termination of any proceeding or contest, Borrower shall pay
the amount of the Imposition as finally determined in the proceeding or contest.
Provided that there is not then an Event of Default, the monies which have been
deposited with Lender pursuant to this Section shall be applied toward such
payment and the excess, if any, shall be returned to Borrower.
IV.    REPRESENTATIONS AND WARRANTIES
Section 4.1    Borrower Representations. Borrower represents and warrants as of
the date hereof that:


Loan Agreement - Page 19

--------------------------------------------------------------------------------





4.1.1    Organization.
(a)    The execution of the Loan Documents and the Environmental Indemnity have
been duly authorized and there is no provision in the organizational documents
of Borrower requiring further consent for such action by any other entity or
person.
(b)    It is duly organized, validly existing and is in good standing under the
laws of the state of its formation and in the State, and it has all necessary
licenses, authorizations, registrations, permits and/or approvals to own its
properties and to carry on its business as presently conducted.
(c)    The execution, delivery and performance of the Loan Documents and the
Environmental Indemnity will not result in Borrower’s being in default under any
provision of its organizational documents or of any deed of trust, mortgage,
lease, credit or other agreement to which it is a party or which affects it or
the Property.
(d)    The Loan Documents and the Environmental Indemnity have been duly
authorized, executed and delivered by Borrower and constitute valid and binding
obligations of Borrower which are enforceable in accordance with their terms
except as may be limited by (i) bankruptcy, insolvency or other similar laws
affecting the rights of creditors generally and (ii) general principals of
equity (regardless of whether considered in a proceding in equity or at law).
4.1.2    Litigation. Neither Borrower nor any of Borrower’s Constituents is
involved in any litigation, arbitration, or other proceeding or governmental
investigation pending which if determined adversely would materially adversely
affect Borrower’s ability to perform in accordance with the Loan Documents or
the Environmental Indemnity.
4.1.3    Agreements. Borrower is not in default with respect to any order or
decree of any court or any order, regulation or demand of any Governmental
Authority, which default would be reasonably likely to materially and adversely
affect the condition (financial or other) or operations of the Property or
Borrower or Borrower’s ability to perform its obligations hereunder or under the
Loan Documents or the Environmental Indemnity. Except as otherwise disclosed to
Lender in writing prior to the Advance Date, to the best knowledge of Borrower,
Borrower has complied with all requirements of all instruments and agreements
affecting the Property, whether or not of record, including without limitation
all covenants and agreements by and between Borrower and any governmental or
regulatory agency pertaining to the development, use or operation of the
Property.
4.1.4    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or any of the
other Loan Documents or the Environmental Indemnity or the consummation of the
transactions contemplated hereby or thereby, other than those which have been
obtained by Borrower.
4.1.5    No Plan Assets. (i) Borrower is acting on its own behalf and that it is
not an employee benefit plan as defined in Section 3(3) of ERISA, which is
subject to Title 1 of ERISA, nor a plan as defined in Section 4975(e)(1) of the
Code (each of the foregoing


Loan Agreement - Page 20

--------------------------------------------------------------------------------





hereinafter referred to collectively as a “Plan”); (ii) Borrower’s assets do not
constitute “plan assets” of one or more such Plans within the meaning of
Department of Labor Regulation Section 2510.3-101, as modified by Section 3(42)
of ERISA.
4.1.6    Compliance. Except as otherwise disclosed to Lender in writing prior to
the Advance Date, to the best knowledge of Borrower, the Improvements and their
Use comply with (and no notices of violation have been received in connection
with) all Requirements.
4.1.7    Zoning. Except as otherwise disclosed to Lender in writing prior to the
Advance Date, to the best knowledge of Borrower, the zoning approval for the
Property is not dependent upon the ownership or use of any property which is not
encumbered by the Security Instrument.
4.1.8    Financial Information. All financial statements of Borrower and Liable
Party that have been delivered to Lender in connection with the Loan (i) are
true, complete and correct in all material respects as of the date of such
statements, and (ii) have been prepared in accordance with GAAP throughout the
periods covered. The statements of cash flow and income and operating expenses
that have been delivered to Lender in respect of the Property, to Borrower’s
best knowledge after due and diligent inquiry, (x) are true, complete and
correct in all material respects as of the date of such reports, (y) accurately
represent the financial condition of the Property as of the date of such
reports, and (z) have been prepared in accordance with GAAP throughout the
periods covered. Borrower does not have any contingent liabilities, liabilities
for taxes, unusual forward or long term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and which
are, individually or in the aggregate, reasonably likely to have a materially
adverse effect on the Property or the operation thereof, except as referred to
or reflected in the most recent financial statements of Borrower delivered to
Lender. Since the date of such financial statements, there has been no material
adverse change in the financial condition, operations or business of Borrower
or, to Borrower’s best knowledge, after due and diligent inquiry, the Property
from that set forth in the financial statements.
4.1.9    Casualty and Condemnation. To Borrower’s best knowledge, after due and
diligent inquiry, except as expressly approved by Lender in writing, no casualty
or damage to any part of the Property that would cost more than $50,000 to
restore or replace has occurred which has not been fully restored or replaced.
No part of the Property has been taken in Condemnation or other similar
proceeding or transferred in lieu of Condemnation, nor has Borrower received
notice of any proposed Condemnation or other similar proceeding affecting the
Property. To Borrower’s best knowledge, no Condemnation or other proceeding has
been commenced, is pending or is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property.
4.1.10    Enforceability. The Loan Documents and the Environmental Indemnity are
not subject to any right of rescission, set off, counterclaim or defense by
Borrower, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents or the Environmental Indemnity, or the exercise of
any right thereunder, render the Loan Documents or the Environmental Indemnity
unenforceable, and Borrower has not asserted any right of rescission, set off,
counterclaim or defense with respect thereto.


Loan Agreement - Page 21

--------------------------------------------------------------------------------





4.1.11    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only rights granted to Borrower in the Assignment of Leases to exercise
certain rights and to perform certain obligations of the lessor under the
Leases, including the right to operate the Property. No Person other than Lender
and Borrower has any interest in or assignment of the Leases or any portion of
the Rents and Profits due and payable or to become due and payable thereunder.
4.1.12    Insurance. Borrower has obtained and has delivered to Lender evidence
of all of the Policies, with all premiums prepaid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement.  No claims have been made under any of the Policies with respect to
the Property, and no Person, including Borrower, has done, by act or omission,
anything which would impair the coverage of any of the Policies.
4.1.13    Licenses. Except as otherwise disclosed to Lender in writing prior to
the Advance Date, to the best knowledge of Borrower, all authorizations,
permits, licenses, including, without limitation liquor licenses, if any, and
operating permits, required by any Governmental Authority for the use, occupancy
and operation of the Property in the manner in which the Property is currently
being used, occupied and operated have been obtained, paid for and are in full
force and effect and, to the knowledge of Borrower, all Tenants have such
permits and approvals as are required by any Governmental Authority for the use,
occupancy and operation of the premises demised under their respective Leases.
4.1.14    Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area.
4.1.15    Physical Condition. Except as otherwise disclosed to Lender in writing
prior to the Advance Date, to the best knowledge of Borrower, the Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair; there exists no structural or other material
defects or damages in the Property, whether latent or otherwise, and Borrower
has not received notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. To the best knowledge of
Borrower, construction of the Improvements on the Property is complete other
than those Improvements listed on Schedule 4.1.15 attached hereto.
4.1.16    Leases.
(a)    To Borrower’s knowledge, the rent roll attached hereto as Exhibit C (the
“Rent Roll”) is true, correct and complete and there are no Leases affecting the
Property except those Leases identified on the Rent Roll. Except as expressly
disclosed in writing to Lender prior to the date hereof, to the best of
Borrower’s knowledge, (i) Borrower has delivered to Lender true, correct and
complete copies of all existing Leases, including all existing modifications and
amendments, and including all existing Lease Guaranties


Loan Agreement - Page 22

--------------------------------------------------------------------------------





(collectively, “Existing Leases”) and (ii) agreements between the landlord and
Tenant or between the landlord and any guarantor pertaining to any of such
Leases are set forth in writing and are included in such copies that have been
so delivered.
(b)    Except as expressly disclosed in writing to Lender prior to the date
hereof, to the best of Borrower’s knowledge, there are no defaults by Borrower
under the Existing Leases and there are no defaults by any Tenants under the
Existing Leases nor by any guarantors under the existing Lease Guaranties. To
the best of Borrower’s knowledge, the Existing Leases, including the existing
Lease Guaranties, are in full force and effect.
(c)    To the best knowledge of Borrower, none of the Tenants now occupying 10%
or more of the rentable space at the Property (individually or in the aggregate)
or having a current Lease affecting 10% or more of such rentable space
(individually or in the aggregate) is the subject of any bankruptcy,
reorganization or insolvency proceeding or any other debtor-creditor proceeding.
(d)    No Existing Lease may be amended, terminated or canceled unilaterally by
a Tenant, and no Tenant may be released from its obligations, except in the
event of material casualty or Condemnation, except for as otherwise disclosed in
Schedule 4.1.16(d) attached hereto.
(e)    Except only for rent and additional rent for the current month, and
except as disclosed on the Rent Roll, Borrower has not accepted any payment of
rent and additional rent more than one month in advance of its due date, nor any
security deposit in an amount exceeding one month’s rent, except for as
otherwise disclosed in Schedule 4.1.16(e) attached hereto.
4.1.17    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by Borrower under applicable Requirements in connection with the transfer
of the Property to Borrower have been paid or are being paid simultaneously
herewith. All mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid under applicable Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.
All taxes and governmental assessments due and owing in respect of the Property
have been paid prior to delinquency, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the Title Insurance Policy.
4.1.18    Special Purpose Entity/Separateness.
(a)    Borrower is a Special Purpose Entity.
(b)    The Property has “single asset real estate” status as defined by Section
101(51)(B) of the Bankruptcy Code.


Loan Agreement - Page 23

--------------------------------------------------------------------------------





(c)    The representations and warranties set forth in this Section 4.1.18 shall
survive for so long as any amount remains payable to Lender under this Agreement
or any other Loan Document.
4.1.19    Solvency. Borrower (a) has not entered into the transaction
contemplated by this Agreement or any Loan Document or the Environmental
Indemnity with the actual intent to hinder, delay, or defraud any creditor and
(b) has received reasonably equivalent value in exchange for its obligations
under the Loan Documents and the Environmental Indemnity. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted.
4.1.20    Organizational Chart. The organizational chart attached as Exhibit D
hereto, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof and shows all Persons holding
direct or indirect ownership interests in Borrower. Borrower has delivered to
Lender true and correct copies of all Borrower’s organizational documents and
except as expressly approved by Lender in writing, there have been no changes in
Borrower’s Constituents since the date that the Application was executed by
Borrower.
4.1.21    Material Agreements. Attached hereto as Schedule 4.1.21 is a list of
all Material Agreements, true and complete copies of each of which have been
delivered to Lender.
4.1.22    No Other Debt. Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.
4.1.23    No Bankruptcy Filing. Neither Borrower, nor any of Borrower’s
Constituents, is involved in any bankruptcy, reorganization, insolvency,
dissolution or liquidation proceeding, and to the best knowledge of Borrower, no
such proceeding is contemplated or threatened.
4.1.24    Full and Accurate Disclosure. No information contained in this
Agreement, the other Loan Documents or the Environmental Indemnity, or any
written statement furnished by or on behalf of Borrower pursuant to the terms of
this Agreement contains any untrue statement of a material fact.
4.1.25    Foreign Person. (a) neither Borrower nor any Borrower’s Constituent is
a “foreign person” within the meaning of Sections 1445 and 7701 of the Internal
Revenue Code of 1986, as amended, or the Regulations promulgated thereunder, and
(b) Borrower is not a “disregarded entity” within the meaning of such Code or
Regulations, and in the event Borrower becomes (whether through transfer,
merger, reorganization, restructuring or otherwise) a “disregarded entity,” the
one hundred percent (100%) owner of such “disregarded entity” will not be a
“foreign person” within the meaning of Sections 1445 and 7701 of the Code.
4.1.26    No Change in Facts or Circumstances; Disclosure. There has been no
material adverse change from the conditions shown in the Application or in the
materials


Loan Agreement - Page 24

--------------------------------------------------------------------------------





submitted in connection with the Application or in the credit rating or
financial condition of Borrower or any of Borrower’s Constituents.
4.1.27    Management Agreement and Leasing Agreement. Borrower has provided to
Lender a true, correct and complete copy of the Management Agreement and the
Leasing Agreement. The Management Agreement and the Leasing Agreement are each
in full force and effect and, to Borrower’s knowledge, no event of default has
occurred thereunder nor has any event under the Management Agreement or Leasing
Agreement occurred which, but for the giving of notice, or passage of time, or
both would be an event of default thereunder. All fees payable to Manager and
Leasing Agent due and owing as of the Advance Date have been paid in full.
4.1.28    Non-Relationship. Borrower hereby represents and warrants that neither
Borrower nor any general partner, director, principal, member or officer of
Borrower nor, to Borrower’s knowledge, any person who is a Borrower’s
Constituent) is (a) an officer or director of Metropolitan Life Insurance
Company (“MetLife”) or (b) a son, daughter, mother, or father of an officer or
director of MetLife or a descendent of any of them or (c) a stepparent, adopted
child, stepson or stepdaughter or spouse of a director or officer of MetLife.
4.1.29    US Patriot Act.
(a)    Either (i) Borrower is regulated by the SEC, FINRA or the Federal Reserve
(a "Regulated Entity"), or is a wholly owned subsidiary or affiliate of a
Regulated Entity or (ii) neither Borrower nor any Borrower’s Constituents is,
and no legal or beneficial interest in a Borrower’s Constituents, that in each
case directly or indirectly, controls Borrower or has a direct or indirect
ownership interest in Borrower of Twenty-Five percent (25%) or more is or will
be held, directly or indirectly by persons or entities appearing on a United
States Treasury Office of Foreign Assets Control or any similar list maintained
by any other Governmental Authority, with respect to which entering into
transactions with such person or entity would violate OFAC, the U.S. Patriot Act
or regulations or any Presidential Executive Order or any other similar
applicable law, ordinance, order, rule or regulation.
(b)    The following items shall be the only items required as evidence of
compliance with this Section 4.1.29 (collectively, the “OFAC Information”): (i)
Borrower’s or any controlling entity’s organizational chart showing the names
and percentage of direct or indirect ownership of an entity or person that
controls Borrower or owns, directly or indirectly, more than twenty-five percent
(25%) of Borrower (each, a “Compliance Party”); (ii) for any entities,
organizational structure charts and organizational documents; (iii) for each
Compliance Party, the legal name of applicable Compliance Party, including type
of entity and place of organization; (iv) the applicable Compliance Party’s tax
identification number; (v) indication of whether the entity is publicly traded
and if so, indication of its regulator (SEC, FINRA or Federal Reserve); (vi) a
description of the nature of the applicable Compliance Party’s business; (vii)
the applicable Compliance Party’s physical business address or individual
personal address, as applicable (specifically excluding any P.O. box addresses);
(viii) a contact name and telephone number for the applicable Compliance Party;
(ix) if the applicable Compliance Party is an individual, such individual’s
phone number together with a


Loan Agreement - Page 25

--------------------------------------------------------------------------------





valid identification upon Lender’s request; and (x) a description of the
Compliance Party’s source of funds for any equity interest.
4.1.30    Criminal Acts. Neither Borrower nor any of Borrower’s Constituents has
been convicted of, or been indicted for, a felony criminal offense.
4.1.31    No Defaults. Neither Borrower nor any of Borrower’s Constituents is in
default under any mortgage, deed of trust, note, loan or credit agreement.
4.1.32    Personal Property. To the best knowledge of Borrower, Borrower owns
the Personal Property free from any lien, security interest, encumbrance or
adverse claim, except as otherwise expressly approved by Lender in writing. To
the best knowledge of Borrower, the Personal Property has not been used or
bought for personal, family, or household purposes, but has been bought and used
solely for the purpose of carrying on Borrower’s business.
4.1.33    O&M Agreement. The O&M Agreement, if any, is in full force and effect
and, to Borrower’s knowledge after due and diligent inquiry, there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder.
V.    BORROWER COVENANTS
Section 5.1    Borrower Affirmative Covenants. From the date hereof until
payment of the Secured Indebtedness in full, Borrower hereby covenants and
agrees with Lender that:
5.1.1    Existence; Compliance with Requirements. Borrower shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all present and future Requirements affecting or relating to Borrower, the
Property and/or the Use. Borrower shall not use or permit the use of the
Property, or any part thereof, for any illegal purpose. Borrower shall furnish
to Lender, on request, reasonable proof of compliance with the Requirements.
5.1.2    Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower, Liable Party, if any, or the Property which could, if determined
adversely to Borrower, Liable Party, if any, or the Property, be reasonably
expected to affect the Property, Liable Party, if any, or Borrower’s ability to
perform its obligations hereunder or under the other Loan Documents, the
Guaranty, if any, or the Environmental Indemnity.
5.1.3    Access to Property. Upon prior written notice from Lender (except in
the event of an emergency, in which event prior written notice shall not be
required), Lender shall have the right, at any time and from time to time during
normal business hours subject to the rights, if any, of Tenants under the
Leases, to enter the Property in order to ascertain Borrower’s compliance with
the Loan Documents, to examine the condition of the Property, to perform an
appraisal, to undertake surveying or engineering work, and to inspect premises
occupied by Tenants, subject to the rights of Tenants under their Leases.
Borrower shall reasonably cooperate with Lender in performing these inspections.


Loan Agreement - Page 26

--------------------------------------------------------------------------------





5.1.4    Books and Records; Financial Reporting. Borrower shall keep adequate
books and records of account in accordance with GAAP, or in accordance with
other methods acceptable to Lender in its sole discretion, consistently applied
and furnish to Lender:
(a)    quarterly certified rent rolls signed and dated by Borrower, detailing
the names of all Tenants of the Improvements, the portion of Improvements
occupied by each Tenant, the base rent and any other charges payable under each
Lease and the term of each Lease, including the expiration date, and any other
information as is reasonably required by Lender, within forty-five (45) days
after the end of each fiscal quarter;
(b)    a quarterly operating statement of the Property and year to date
operating statements detailing the total revenues received, total expenses
incurred, total cost of all capital improvements, total debt service and total
cash flow, to be prepared and certified by Borrower in a form reasonably
acceptable to Lender, and if available, any quarterly operating statement
prepared by an independent certified public accountant, within forty-five (45)
days after the close of the first, second, and third fiscal quarter of Borrower
and within sixty (60) days after the close of the fourth fiscal quarter of
Borrower;
(c)    unaudited annual financial statements of Borrower in the form required by
Lender, prepared and certified by Borrower to be true and correct within ninety
(90) days after the close of each fiscal year of Borrower;
(d)    an annual operating budget presented on a monthly basis consistent with
the annual operating statement described above for the Property including cash
flow projections for the upcoming one (1) year period and all proposed capital
replacements and improvements at least fifteen (15) days prior to the start of
each calendar year;
(e)    an annual ARGUS © valuation file, or its equivalent, in electronic form
which includes, without limitation, a then current rent roll, all income of the
Property and all Property expenses within ninety (90) days after the close of
each fiscal year of Borrower;
(f)    unaudited financial statements for Liable Party prepared by an authorized
representative approved by Lender and certified by Liable Party to be true and
correct, delivered within one hundred twenty (120) days after the close of each
fiscal year of Liable Party; provided, however, that in the event that audited
financial statements for Liable Party are prepared by an independent certified
public accountant, Borrower shall promptly deliver Lender a copy of said audited
financial statements of Liable Party; and
(g)    any financial statements required pursuant to the Guaranty, if any.
5.1.5    Property Reports. Upon request from Lender or its representatives and
designees, Borrower shall furnish in a timely manner to Lender:
(a)    a property management report for the Property, showing the number of
inquiries made and/or rental applications received from Tenants or prospective
tenants and deposits received from Tenants and any other information reasonably
requested by Lender, in reasonable detail and certified by Borrower (or an
officer, general partner, member or principal


Loan Agreement - Page 27

--------------------------------------------------------------------------------





of Borrower if Borrower is not an individual) to its best knowledge to be true
and complete in all material respects, but no more frequently than quarterly;
and
(b)    an accounting of all security deposits held in connection with any Lease
of any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.
5.1.6    Additional Financial or Management Information; Right to Audit.
(a)    Borrower shall furnish Lender with such other additional financial or
management information regarding Borrower and Liable Party (including state and
federal tax returns) as may, from time to time, be reasonably required by Lender
or the Rating Agencies in form and substance reasonably satisfactory to Lender
or the Rating Agencies.
(b)    Lender and its representatives shall have the right upon prior written
notice to examine and audit the records, books, management and other papers of
Borrower or Liable Party or of any guarantor or indemnitor which reflect upon
their financial condition and/or the income, expenses and operations of the
Property, at the Property or at any office regularly maintained by Borrower, its
affiliates or any guarantor or indemnitor where the books and records are
located. Lender shall have the right upon written notice to make copies and
extracts from the foregoing records and other papers. To the extent that
Borrower’s or any guarantor's financial statements are consolidated with those
of a constituent partner, member or affiliate of Borrower or such guarantor,
Lender shall have the right upon prior written notice to examine and audit the
records, books, management and other papers of such constituent partner, member
or affiliate which reflect upon Borrower’s or any guarantor's financial
condition and/or the income, expenses and operations of the Property.
(c)    Notwithstanding the foregoing provisions of this Section 5.1.6, except
for non-public information relating to the financial condition of Liable Party,
such as a balance sheet and/or an income statement, Lender shall not be entitled
under this Section 5.1.6, to receive, examine or audit any non-public
information relating to Liable Party unless Lender agrees to enter into a
commercially reasonable and mutually agreeable confidentiality agreement with
respect to such non-public information.
(d)    Borrower shall furnish Lender and its agents convenient facilities for
the examination and audit of any such books and records.
5.1.7    Title to the Property. Borrower will warrant and defend the validity
and priority of the lien of the Security Instrument and the Assignment of Leases
on the Property against the claims of all Persons whomsoever, subject only to
Permitted Exceptions.
5.1.8    Estoppel Statements. Within ten (10) days after written request by
Lender, Borrower shall furnish an acknowledged written statement in form
reasonably satisfactory to Lender (i) setting forth the amount of the Loan and
the interest rate, (ii) stating either that no offsets or defenses exist against
the Loan, or if any offsets or defenses are alleged


Loan Agreement - Page 28

--------------------------------------------------------------------------------





to exist, their nature and extent, (iii) stating whether any default then exists
under the Loan Documents or the Environmental Indemnity or any event has
occurred and is continuing that with the lapse of time, the giving of notice, or
both, would constitute such a default, (iv) stating any other matters as Lender
may reasonably request, and (v) providing any documents therewith that Lender
may reasonably request, provided that any such other documents do not obligate
Borrower to incur any liability, potential liability or additional cost or
expense.
5.1.9    Leases and Other Agreements Affecting the Property.
(a)    Borrower shall perform all obligations of landlord under any and all
Leases. Borrower agrees to furnish Lender true, correct and complete executed
copies of all future Leases.
(b)    Borrower shall not, without the prior written consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed) (i)  enter
into or extend any Lease unless the Lease complies with the Leasing Guidelines
or is otherwise approved by Lender in writing, such approval not to be
unreasonably withheld, conditioned or delayed, (ii) cancel, terminate or accept
surrender of any Lease covering more than 18,000 square feet of net leasable
area, except in the case of a default or if the Tenant has exercised a
cancellation, termination or surrender right expressly provided in such Lease,
unless Borrower has entered into a new Lease or Leases covering all of the
premises of the Lease being terminated or surrendered, (iii) modify or amend any
Lease covering more than 18,000 square feet of net leasable area in any material
way or reduce any rent under any Lease covering more than 18,000 square feet of
net leasable area, (iv)  consent to an assignment of the Tenant’s interest or to
a subletting of the demised premises under any Lease covering more than 18,000
square feet of net leasable area, except if (1) Tenant remains liable under the
Lease following the assignment or subletting or (2) Borrower is obligated to
provide such consent pursuant to the terms of (x) any Existing Leases, (y) a
Lease which does not require Lender’s consent for approval, or (z) Leases which
are otherwise approved by Lender from time to time, (v) accept any payment of
rent more than one month in advance of its due date, or accept any security
deposit in an amount exceeding one month’s rent, or (vi) enter into any option
to purchase the Property. If any of the acts described in this paragraph are
done without the prior written consent of Lender, at the option of Lender, they
shall be of no force or effect and shall constitute a default under this
Agreement. Borrower shall pay all costs and expenses incurred by Lender,
including reasonable attorneys’ fees in connection with any Lease, including in
connection with any subordination agreement or nondisturbance agreement.
(c)    Each Lease affecting the Property entered into after the Advance Date
shall be absolutely subordinate to the lien of the Security Instrument and
Borrower shall use commercially reasonable efforts to include in each future
Lease a provision or provisions, satisfactory to Lender, to the effect that (i)
in the event of the judicial or non-judicial foreclosure of the Property, at the
election of Lender or the acquiring foreclosure purchaser, the particular Lease
shall not be terminated and the Tenant shall attorn to Lender or to such
purchaser and (ii) if requested to do so, the Tenant shall agree to enter into a
new Lease for the balance of the term upon the same terms and conditions.
Borrower shall notify Lender of any Leases entered into following the Advance
Date that do not include the foregoing provisions. If Lender requests, Borrower
shall use commercially reasonable efforts to cause a Tenant or


Loan Agreement - Page 29

--------------------------------------------------------------------------------





Tenants to enter into subordination and attornment agreements or nondisturbance
agreements with Lender, on forms which have been approved by Lender. Following
the Advance Date, upon Borrower’s written request, Lender shall provide a
nondisturbance agreement on its standard form attached hereto as Exhibit E
(“Nondisturbance Agreement”) with respect to any future Lease approved by Lender
(if such approval is required hereunder), provided, however, that (i) if
Lender’s approval of such Lease is not required as set forth herein, then Lender
shall provide such form Nondisturbance Agreement in connection with such Lease
and (ii) Lender shall not be obligated to provide such Nondisturbance Agreement
unless such Tenant to whom Lender agrees to provide a Nondisturbance Agreement
shall deliver to Lender information and documentation, acceptable to Lender
confirming that neither the Tenant, nor any guarantor of the Tenant’s
obligations under the Lease, nor any person that directly or indirectly (1)
controls the Tenant or any such guarantor, or (2) has an ownership interest in
the Tenant or such guarantor of twenty-five percent (25%) or more, appears on
Government Lists published by OFAC. Notwithstanding the foregoing, such OFAC
requirements shall not apply to any entity that is regulated by the SEC, FINRA,
or the Federal Reserve or the members, stockholders or partners of any such
entity. For any Lease in accordance with the Leasing Guidelines and which does
not require any changes to Lender’s standard form of Nondisturbance Agreement, a
fee of $1,000 shall be paid to Lender; and with respect to any Lease requiring
Lender’s approval or requiring changes to Lender’s standard form of
Nondisturbance Agreement, a fee of $3,000 shall be paid to Lender and, in all
instances, if Lender elects to retain special counsel the fees and expenses of
special counsel must be paid by Borrower.
(d)    Borrower covenants and agrees that all contracts and agreements relating
to the Property requiring the payment of leasing commissions or management fees
or other similar compensation shall (i) provide that the obligation will not be
enforceable against Lender and (ii) be subordinate to the lien of the Security
Instrument. Lender will be provided evidence of Borrower’s compliance with this
Section 5.1.9(d) upon request.
(e)    All requests for consents hereunder shall be in writing and shall be
delivered to Lender by certified mail or overnight delivery service. Each
request for an approval of a Lease must be accompanied by (i) the proposed final
draft of the lease (the “Final Lease Draft”), (ii) a redline of the proposed
Final Lease Draft as compared against the form lease delivered to, and approved
by, Lender prior to the Advance Date, and (iii) such request shall include the
following statement on the first page in all capital letters and boldface type:
“YOUR FAILURE TO RESPOND TO BORROWER’S REQUEST FOR FINAL APPROVAL OF THE MATTER
DESCRIBED HEREIN RELATING TO A LEASE AT 401 – 421 SW 6th AVENUE, PORTLAND,
OREGON (THE COMMONWEALTH BUILDING), AND #[Insert applicable loan number], AS SET
FORTH HEREIN WITHIN FIVE (5) BUSINESS DAYS SHALL BE DEEMED TO CONSTITUTE
LENDER’S APPROVAL OF SUCH REQUEST.” If Lender shall not have delivered a notice
of approval or disapproval to Borrower within such five (5) business days after
receipt by Lender of said request and all other information required herein,
Lender shall be deemed to have approved such Lease. In the event substantive
changes materially affecting landlord and/or Lender’s position as landlord or
potential landlord under the lease are made to the proposed Final Lease Draft
after the date such draft was delivered and approved by Lender, Borrower shall
deliver, for Lender’s approval a copy of the latest proposed lease draft
together


Loan Agreement - Page 30

--------------------------------------------------------------------------------





with a redline of the version last viewed and approved by Lender, and such
process for approval outlined in section (iii) of this subsection (e) shall be
followed for each such approval. A final signed version of any Lease shall be
delivered to Lender within a reasonable time after such execution.
5.1.10    Material Agreements. Borrower shall (a) use commercially reasonable
efforts to faithfully perform and/or observe all of the material covenants and
agreements required to be performed and observed by it under each Material
Agreement to which it is a party, and do all things necessary to preserve and to
keep unimpaired its rights thereunder, (b) promptly notify Lender in writing of
the giving of any notice of any default by any party under any Material
Agreement of which it is aware and (c) promptly enforce the performance and
observance of all of the material covenants and agreements required to be
performed and/or observed by the other party under each Material Agreement to
which it is a party in a commercially reasonable manner.
5.1.11    Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document and the Environmental Indemnity executed and delivered by Borrower.
5.1.12    Maintenance of the Property. Borrower, at its sole cost and expense,
shall keep the Property in good order, condition and repair, and make all
necessary structural and non-structural, ordinary and extraordinary repairs to
the Property and the Improvements. Nothing in this Section 5.1.12 shall preclude
Borrower from enforcing a Tenant’s obligation under its Lease to reimburse
Borrower, as landlord, for, or contribute to costs for, the maintenance and/or
repair of the Property.
5.1.13    Use. Borrower shall use, or cause to be used, the Property
continuously as a Class-A office building with related parking and ground floor
retail and amenity space (the “Use”). Borrower shall not use, or permit the use
of, the Property for any other use without the prior written consent of Lender
(and in connection with the location of any retail or amenity space, such prior
written consent of Lender not to be unreasonably withheld). Borrower shall not
without the prior written consent of Lender, (i) file or record a declaration of
condominium, master mortgage or deed of trust or any other similar document
evidencing the imposition of a so-called “condominium regime” whether superior
or subordinate to the Security Instrument, (ii) permit any part of the Property
to be converted to, or operated as, a “cooperative apartment house” whereby the
tenants or occupants participate in the ownership, management or control of any
part of the Property and (iii) initiate or permit the subdivision of the
Property or change in the legal description.
5.1.14    Escrow Deposits. Without limiting the effect of Section 3.1 and
Section 6.1, Borrower will begin making monthly deposits of all Impositions and
Premiums upon the occurrence of any of the following: (i) an Event of Default
exists under the Loan Documents, the Guaranty, if any, or the Environmental
Indemnity; (ii) Borrower no longer owns the Property; (iii) there has been a
change in Borrower or, except as may be expressly permitted in Section 8.1,
there is a change in the general partners, shareholders or members of Borrower
or in the constituent general partners or controlling shareholders or
controlling members of any of the entities comprising Borrower, or except as may
be expressly permitted in Section 8.1, there has been, directly or indirectly, a
change of Control of Borrower; (iv) with respect to Impositions or


Loan Agreement - Page 31

--------------------------------------------------------------------------------





Premiums, or both, as the case may be, such deposits are required in connection
with a securitization or participation of the Loan; or (v) with respect to
Premiums only, at any time Borrower fails to furnish Lender, not later than five
(5) days before the dates on which any Premiums would become delinquent,
receipts for the payment of such Premiums or appropriate proof of issuance of a
new policy which continues in force the insurance coverage of the expiring
policy. In the event deposits of Impositions and/or Premiums are required
pursuant to this provision, Borrower will make monthly deposits of all
Impositions and/or Premiums, as applicable, in an amount equal to one-twelfth
(1/12) of the annual charges for these items as reasonably estimated by Lender
until such time as Borrower has deposited an amount equal to the annual charges
for these items and on written demand, from time to time, shall pay to Lender
any additional amounts necessary to pay the Premiums and Impositions. No amounts
paid as Impositions or Premiums shall be deemed to be trust funds and these
funds may be commingled with other funds of Lender without any requirement to
pay interest to Borrower on account of these funds. During the existence of an
Event of Default, Lender shall have the right, at its election, to apply any
amounts held under this Section 5.1.14 in reduction of the Secured Indebtedness,
or in payment of the Premiums or Impositions for which the amounts were
deposited.
5.1.15    Personal Property. Borrower will notify Lender of, and will protect,
defend and indemnify Lender against, all claims and demands of all persons at
any time claiming any rights or interest in the Personal Property. The Personal
Property shall not be used or bought for personal, family, or household
purposes, but shall be bought and used solely for the purpose of carrying on
Borrower’s business.
5.1.16    Special Purpose Entity/Separateness.
(a)    Borrower shall continue to be a Special Purpose Entity.
(b)    The Property shall continue to have “single asset real estate” status as
defined by Section 101(51)(B) of the Bankruptcy Code.
(c)    The organizational documents of Borrower and its sole member, as in
effect on the date hereof, shall not be modified, amended or revised without the
prior written consent of Lender.
(d)    The covenants set forth in this Section 5.1.16 shall survive for so long
as any amount remains payable to Lender under this Agreement or any other Loan
Document.
Section 5.2    Borrower Negative Covenants. From the date hereof until the
Secured Indebtedness is paid in full, Borrower hereby covenants and agrees with
Lender that:
5.2.1    Liens and Encumbrances. Without the prior written consent of Lender, to
be exercised in Lender’s sole and absolute discretion, other than the Permitted
Exceptions, Borrower shall not create, place or allow to remain any Liens and
Encumbrances on the Property; provided however, if any Liens and Encumbrances
are recorded against the Property or any part of the Property, Borrower shall
obtain a discharge and release of any Liens and Encumbrances within fifteen
(15) business days after receipt of notice of their existence (subject to
Borrower’s right to contest the same pursuant to the terms of Section 3.1).


Loan Agreement - Page 32

--------------------------------------------------------------------------------





5.2.2    Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property.
5.2.3    Affiliate Transactions. Borrower shall not enter into, or be a party
to, any transaction with an Affiliate of Borrower or any of the partners of
Borrower except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s length transaction with
an unrelated third party.
5.2.4    Zoning. Without the prior written consent of Lender, Borrower shall not
(i) initiate or acquiesce in a change in the zoning classification of and/or
restrictive covenants affecting the Property or seek any variance under existing
zoning ordinances (which consent shall not be unreasonably withheld, conditioned
or delayed), (ii) use or permit the use of the Property in a manner which may
result in the Use becoming a non‑conforming use under applicable zoning
ordinances, or (iii) subject the Property to restrictive covenants, whether by
means of covenants, bylaws or similar restrictions.
5.2.5    Assets. Borrower shall not purchase or own any property other than the
Property and any property necessary or incidental to the ownership and operation
of the Property.
5.2.6    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.
5.2.7    Principal Place of Business; Chief Executive Office; Books and Records.
Borrower shall not (i) change its principal place of business or name from the
address and name set forth in the introductory paragraph hereof without, in each
instance, (A) giving Lender at least thirty (30) days’ prior written notice
thereof and (B) taking all action required by Lender for the purpose of
perfecting and/or protecting the Lien and security interest of Lender created
pursuant to this Agreement and the other Loan Documents or (ii) except as
permitted pursuant to, and in accordance with, Section 8.1 below, change its
organizational structure without (A) obtaining the prior written consent of
Lender and (B) taking all action reasonably required by Lender for the purpose
of perfecting or protecting the Lien and security interest of Lender created
pursuant to this Agreement and the other Loan Documents. At the request of
Lender, Borrower shall execute a certificate in form reasonably satisfactory to
Lender listing the trade names under which Borrower intends to operate the
Property, and representing and warranting that Borrower does business under no
other trade name with respect to the Property.
5.2.8    ERISA. Borrower will not be reconstituted as a Plan or as an entity
whose assets constitute “plan assets.”
5.2.9    Material Agreements. Borrower shall not, without Lender’s prior written
consent, such consent not to be unreasonably withheld: (a) enter into any
Material Agreement (other than the Interest Rate Cap Agreement, which shall be
governed by Section 2.10) , (b)


Loan Agreement - Page 33

--------------------------------------------------------------------------------





surrender or terminate any Material Agreement to which it is a party (unless the
other party thereto is in material default and the termination of such Material
Agreement would be commercially reasonable and then only if Borrower shall have
provided to Lender not less than five (5) Business Days’ notice of such
termination and such termination would not be reasonably expected to result in a
Material Adverse Change), (c) increase or consent to the increase of the amount
of any fees or charges payable by Borrower under any Material Agreement, except
for such increases as are expressly provided for therein, or (d) modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under any Material Agreement.
5.2.10    Improvements. Borrower shall abstain from, and not permit the
commission of waste to the Property and shall not remove or alter in any
substantial manner, the structure or character of any Improvements without the
prior written consent of Lender.
5.2.11    Personal Property Borrower will not remove the Personal Property
without the prior written consent of Lender (which shall not be unreasonably
withheld, conditioned or delayed), except items of Personal Property which are
consumed or worn out in ordinary usage which shall be promptly replaced by
Borrower with other Personal Property of value equal to or greater than the
value of the replaced Personal Property.
VI.    INSURANCE, CASUALTY AND CONDEMNATION
Section 6.1    Insurance.
6.1.1    Insurance Policies.
(a)    During the term of the Loan, Borrower at its sole cost and expense must
provide insurance policies and certificates of insurance for types of insurance
described below all of which must be satisfactory to Lender as to form of
policy, amounts, deductibles, sublimits, types of coverage, exclusions and the
companies underwriting these coverages. In no event shall such policies be
terminated or otherwise allowed to lapse. Borrower shall be responsible for its
own deductibles. Borrower shall also pay for any insurance, or any increase of
policy limits, not described in this Agreement that Borrower requires for its
own protection or for compliance with government statutes. Borrower’s insurance
shall be primary and without contribution from any insurance procured by Lender
including, without limitation, any insurance obtained by Lender pursuant to
Section 6.1.1(d).
Policies of insurance shall be delivered to Lender in accordance with the
following requirements:
(i)    Property insurance on the Improvements and the Personal Property insuring
against any peril now or hereafter included within the classification “All Risk”
or “Special Perils,” in each case (1) in an amount equal to 100% of the Full
Replacement Cost of the Improvements and Personal Property with a waiver of
depreciation and with a Replacement Cost Endorsement; (2) containing an agreed
amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions; (3) providing for no deductible in excess
of $250,000.00; and (4) containing no margin clause unless approved by Lender
and (5) containing Ordinance or Law Coverage, Operation of Building Laws,
Demolition Costs and Increased Cost of Construction in an amount reasonably
required by Lender or if any


Loan Agreement - Page 34

--------------------------------------------------------------------------------





of the Improvements or the use of the Property constitute non-conforming
structures then in the amount of 100% of the Full Replacement Cost. The Full
Replacement Cost shall be determined from time to time by an appraiser or
contractor designated and paid by Borrower and approved by Lender (which
approval shall not be unreasonably withheld, conditioned or delayed) or by an
engineer or appraiser in the regular employ of the insurer. The “Full
Replacement Cost” for purposes of this Article VI shall mean the estimated total
cost of construction required to replace the Improvements with a substitute of
like utility, and using modern materials and current standards, design and
layout. For purposes of calculating Full Replacement Cost direct (hard) costs
shall include, without limitation, labor, materials, supervision and
contractor’s profit and overhead and indirect (soft) costs shall include,
without limitation, fees for architect’s plans and specifications, construction
financing costs, permits, sales taxes, insurance and other costs included in the
Marshall Valuation Service published by Marshall & Swifts.
(ii)    Commercial General Liability insurance, including Terrorism coverage,
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Property, such insurance (1) to be on the
so-called “occurrence” form with a combined single limit of not less than Fifty
Million Dollars ($50,000,000.00); (2) to continue at not less than this limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (3) to cover at least the
following hazards: (a) premises and operations; (b) products and completed
operations on an “if any” basis; (c) independent contractors; (d) blanket
contractual liability for all contracts to the extent the same are available;
(e) contractual liability covering the indemnities contained in this Agreement
and the other Loan Documents to the extent available; and (f) if applicable,
liquor liability. The required limit may be satisfied through a combination of
Primary and Excess Liability policies.
(iii)    Business Income insurance in an amount sufficient to prevent Borrower
from becoming a co-insurer within the terms of the applicable policies, and
sufficient to recover twenty four (24) months Business Income and with an
Extended Period of Indemnity (“EPI”) of 12 months. The amount of such insurance
shall be increased from time to time during the term of the Loan as and when new
leases and renewal leases are entered into and rents payable increase or the
annual estimate of gross income from occupancy of the Property increases to
reflect such rental increases.
(iv)    If Lender determines at any time that any part of the Property is
located in an area identified on a Flood Hazard Boundary Map or Flood Insurance
Rate Map issued by the Federal Emergency Management Agency as having special
flood hazards and flood insurance has been made available, Borrower will
maintain a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount not less than the maximum amount of insurance
which is available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as amended. In addition Borrower will maintain Difference in Conditions
(DIC) insurance and/or excess insurance from and against all losses, damages,
costs, expenses, claims and liabilities related to or arising from acts of
flood, of such types, in such amounts, with such deductibles, issued by such
companies, and on such forms of insurance policies as required by Lender, if
Lender determines at any time that any part of the Property is located in Flood
Zone A or V.


Loan Agreement - Page 35

--------------------------------------------------------------------------------





(v)    During the period of any construction or renovation or alteration of the
Improvements, and only if the Property insurance (as described in Section
6.1.1(a)(i)) form does not otherwise provide coverage, a so-called “Builder’s
All Risk” insurance policy in non-reporting form for any Improvements under
construction, renovation or alteration including, without limitation, for
demolition and increased cost of construction or renovation, in an amount
approved by Lender (which approval shall not be unreasonably withheld or
delayed) including an Occupancy endorsement and Worker’s Compensation Insurance
covering all persons engaged in the construction, renovation or alteration in an
amount at least equal to the minimum required by statutory limits of the State.
(vi)    Workers’ Compensation insurance, subject to the statutory limits of the
State, and employer’s liability insurance with a limit of at least $1,000,000
per accident and per disease per employee, and $1,000,000 for disease in the
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operations (if applicable).
(vii)    Boiler & Machinery, or Equipment Breakdown Coverage, insurance covering
the major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Improvements, in an amount equal to one hundred percent (100%) of the full
replacement cost of all equipment installed in, on or at the Improvements. These
policies shall insure against physical damage to and loss of occupancy and use
of the Improvements arising out of an accident or breakdown.
(viii)    Insurance from and against all losses, damages, costs, expenses,
claims and liabilities related to or arising from acts of terrorism, of such
types, in such amounts, with such deductibles, issued by such companies, and on
such forms of insurance policies as required by Lender.
(ix)    Business Automobile Insurance with a combined single limit of not less
than $1,000,000 per occurrence for bodily injury and property damage arising out
of the use of owned, non-owned, hired and/or leased automotive equipment when
such equipment is operated by Borrower, Borrower’s employees or Borrower’s
agents in connection with the Property.
(x)    Windstorm coverage (including coverage for Named Storms), in an amount
equal to the Full Replacement Cost, plus an amount equal to the Business Income
insurance and EPI contemplated in Subsection (a)(iii) of this Section 6.1.1 and
on terms consistent with the commercial property insurance policy required under
Subsection (a)(i) of this Section 6.1.1, provided, however, that the deductible
for windstorm coverage shall not exceed the greater of (i) $250,000 or (ii) five
percent (5%) of the Full Replacement Cost.
(xi)    If the Property is located in UBC zones 3 or 4, and provided such
insurance is commercially available, insurance from or against all losses,
damages, costs, expenses, claims and liabilities related to or arising from
earthquake on such form of insurance policy and in an amount equal to the
Scenario Upper Limit percentage loss times the replacement cost for the building
or other amount otherwise approved in writing by MetLife plus loss of rents


Loan Agreement - Page 36

--------------------------------------------------------------------------------





and EPI, and provided that the deductible for earthquake coverage shall not
exceed the greater of (1) $250,000 or (2) five percent (5%) of the Full
Replacement Cost. Borrower may request that earthquake insurance be written on a
blanket basis, provided that such blanket policy complies with all of Lender’s
requirements for a blanket policy. Borrower shall provide necessary underwriting
information, including but not limited to a schedule of locations, property
types and replacement costs of all properties in Portland, Oregon which are
covered by the blanket policy in order to allow Lender to confirm Borrower’s
compliance with the requirements set forth in this subsection.
(xii)    If the Property is governed in whole or in part by a condominium
association or operated as a “cooperative apartment house”, Fidelity/Crime
insurance against all losses as a result of fraudulent acts by anyone who either
handles or is responsible for funds that it holds or administers, in such amount
as required by Lender, naming the condominium association of co-op as the
insured.
(xiii)    Environmental Liability Insurance insuring against third party bodily
injury and property damage resulting from contamination of the Property by
Hazardous Materials, including contamination by Hazardous Materials migrating
from adjacent or nearby properties, with a limit of not less than $5,000,000 per
occurrence and $25,000,000 in the aggregate (the "Environmental Policy"). The
Environmental Policy shall be in form and substance acceptable to Lender in its
sole and absolute discretion, including without limitation, with respect to
coverages, amounts, term, issuer, deductibles and exclusions, and with respect
to which all premiums and costs shall have been fully paid for the current
calendar year, and such Environmental Policy shall name Lender as an additional
insured. Any replacement, renewal, amendment and/or modification of the
Environmental Policy which is not on similar or better terms and conditions than
the then current policy shall be subject to Lender’s prior review and written
approval, in its sole and absolute discretion. It shall be an Event of Default
if at any time the approved Environmental Policy (or approved modified or
replacement Environmental Policy) no longer remains in effect. Borrower shall
pay all costs incurred by Lender, including reasonable attorneys' fees and
costs, in connection with its review and approval of the Environmental Policy.
Borrower covenants and agrees to deliver to Lender, within twenty (20) days from
the date of Lender’s written request, a loss run report from the insurance
company that issued the Environmental Policy disclosing any existing claims
under such policy.
(xiv)    Such other insurance (x) as may from time to time be required by Lender
to replace coverage against any hazard, which as of the date hereof is insured
against under any of the insurance policies described in Subsections (a)(i)
through (a)(xiii) of this Section 6.1.1, and (y) as may from time to time be
reasonably required by Lender against other insurable hazards (provided that any
such insurance required by Lender is commercially available), including, but not
limited to, vandalism, earthquake, environmental, sinkhole and mine subsidence.
(b)    Lender’s interest must be clearly stated by endorsement in the insurance
policies described in this Section 6.1.1 as follows:
(i)    The policies of insurance referenced in Subsections (a)(i), (a)(iii),
(a)(iv), (a)(v), (a)(vii), (a)(viii), (a)(x) and (a)(xi) of this Section 6.1.1
shall identify Lender under


Loan Agreement - Page 37

--------------------------------------------------------------------------------





the New York Standard Mortgagee Clause (non-contributory) endorsement or its
equivalent form.
(ii)    The insurance policies referenced in Sections 6.1.1(a)(ii) and
6.1.1(a)(ix) and Section 6.1.1(a)(xiii) shall name Lender as an additional
insured.
(iii)    All of the policies referred to in Section 6.1.1 shall provide for at
least thirty (30) days’ written notice to Lender in the event of policy
cancellation and/or material change.
(c)    All the insurance companies must be authorized to do business in New York
State and the State and be approved by Lender (which approval shall not be
unreasonably delayed or withheld). The insurance companies must have a general
policy rating of A.M. Best “Excellent” or better and a financial class of X or
better by A.M. Best. So called “Cut-through” endorsements shall not be
permitted. If there are any Securities issued with respect to this Loan which
have been assigned a rating by a Rating Agency, the insurance company shall have
a claims paying ability rating by such Rating Agency equal to or greater than
the rating of the highest class of the Securities. Borrower shall deliver
evidence satisfactory to Lender of payment of premiums due under the insurance
policies no later than five (5) days before the dates upon which any insurance
premiums would become delinquent.
(d)    Certified copies of the policies, and any endorsements, shall be made
available for inspection by Lender upon request. If Borrower fails to obtain or
maintain insurance policies and coverages as required by this Section 6.1.1,
then Lender shall have the right but shall not have the obligation immediately
to procure any such insurance policies and coverages at Borrower’s cost.
(e)    Borrower shall be required during the term of the Loan to continue to
provide Lender with original renewal policies or replacements of the insurance
policies referenced in Section 6.1.1(a). Lender may accept Certificates of
Insurance, if satisfactory to Lender, evidencing insurance policies referenced
in this Section 6.1.1 instead of requiring the actual policies. Lender shall be
provided with renewal Certificates of Insurance, or Binders, not less than five
(5) days prior to each expiration. The failure of Borrower to maintain the
insurance required under this Article VI shall not constitute a waiver of
Borrower’s obligation to fulfill these requirements.
(f)    All binders, policies, endorsements, certificates, and cancellation
notices are to be sent to the Lender’s Address for Insurance Notification until
changed by notice from Lender.
(g)    If any policy referred to in this Section 6.1.1 is written on a blanket
basis, a list of locations and their insurable values shall be provided, as
required by Lender. If the Property is located in an area for potential
catastrophic loss Borrower shall provide Lender with a Natural Hazard Loss
Analysis Report on an annual basis. This report is to be completed by a
recognized risk modeling company (e.g. RMS, EQE, AIR) approved by Lender.
Notwithstanding the foregoing, if locations and values in the same geographic
area of the Property which are covered under the same blanket policy as the
Property do not significantly


Loan Agreement - Page 38

--------------------------------------------------------------------------------





change (as determined by Lender), then the list of locations and insurable
values will be sufficient.
6.1.2    INSURANCE WARNING.
(a)    WARNING: UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE COVERAGE AS
REQUIRED BY OUR CONTRACT OR THIS LOAN AGREEMENT, WE MAY PURCHASE INSURANCE AT
YOUR EXPENSE TO PROTECT OUR INTEREST. THIS INSURANCE MAY, BUT NEED NOT, ALSO
PROTECT YOUR INTEREST. IF THE PROPERTY BECOMES DAMAGED, THE COVERAGE WE PURCHASE
MAY NOT PAY ANY CLAIM YOU MAKE OR ANY CLAIM MADE AGAINST YOU. YOU MAY LATER
CANCEL THIS COVERAGE BY PROVIDING EVIDENCE THAT YOU HAVE OBTAINED PROPERTY
COVERAGE ELSEWHERE.
(b)    YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US. THE
COST OF THIS INSURANCE MAY BE ADDED TO YOUR CONTRACT OR LOAN BALANCE. IF THE
COST IS ADDED TO YOUR CONTRACT OR LOAN BALANCE, THE INTEREST RATE ON THE
UNDERLYING CONTRACT OR LOAN WILL APPLY TO THIS ADDED AMOUNT. THE EFFECTIVE DATE
OF COVERAGE MAY BE THE DATE YOUR PRIOR COVERAGE LAPSED OR THE DATE YOU FAILED TO
PROVIDE PROOF OF COVERAGE.
(c)    THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN
INSURANCE YOU CAN OBTAIN ON YOUR OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY
DAMAGE COVERAGE OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY
APPLICABLE LAW.
(Each reference to “you” and “your” in subsection (a), (b), (c) shall refer to
Borrower and each reference to “us” and “we” shall refer to Lender.)


6.1.3    Adjustment of Claims. Borrower hereby authorizes and empowers Lender to
settle, adjust or compromise any claims for damage to, or loss or destruction
of, all or a portion of the Property, to the extent such claims exceed $250,000,
regardless of whether there are Insurance Proceeds available or whether any such
Insurance Proceeds are sufficient in amount to fully compensate for such damage,
loss or destruction.
6.1.4    Assignment to Lender. The provisions of Section 3.2 of the Security
Instrument are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.
Section 6.2    Casualty and Condemnation.
6.2.1    Casualty.


Loan Agreement - Page 39

--------------------------------------------------------------------------------





(a)    Borrower shall give prompt written notice to Lender of any casualty to
the Property whether or not required to be insured against; provided, however,
that Borrower shall not be required to notify Lender of any casualty to the
Property for which Borrower reasonably believes the cost of the Restoration will
not exceed $100,000. The notice shall describe the nature and cause of the
casualty and the extent of the damage to the Property. Borrower covenants and
agrees to commence and diligently pursue to completion the Restoration; provided
that Lender makes the Net Insurance Proceeds available to Borrower for the
Restoration.
(b)    Borrower assigns to Lender all Insurance Proceeds which Borrower is
entitled to receive in connection with a casualty whether or not such insurance
is required under this Agreement. In the event of any damage to or destruction
of the Property, and provided (1) an Event of Default does not currently exist,
and (2) Lender has determined that (i) there has not been an Impairment of the
Security, and (ii) the repair, restoration and rebuilding of any portion of the
Property that has been partially damaged or destroyed (the “Restoration”) can be
accomplished in full compliance with all Requirements to the same condition,
character and general utility as nearly as possible to that existing prior to
the casualty and at least equal in value as that existing prior to the casualty,
then the Net Insurance Proceeds shall be applied to the cost of Restoration in
accordance with the terms of this Article VI. Lender shall hold and disburse the
Net Insurance Proceeds to the Restoration. Notwithstanding the foregoing, if the
Net Insurance Proceeds do not exceed $100,000, Lender shall disburse the Net
Insurance Proceeds to Borrower upon receipt.
(c)    If the Net Insurance Proceeds are to be used for the Restoration in
accordance with this Article VI, Borrower shall comply with Lender’s
Requirements For Restoration as set forth in Section 6.2.3. Upon Borrower’s
satisfaction and completion of the Requirements For Restoration and upon
confirmation that there is no Event of Default then existing, Lender shall pay
any remaining Restoration Funds then held by Lender to Borrower.
(d)    In the event that the conditions for Restoration set forth in this
Section 6.2.1 have not been met, Lender may, at its option, apply the Net
Insurance Proceeds to the reduction of the Secured Indebtedness in such order as
Lender may determine and Lender may declare the entire Secured Indebtedness due
and payable on a date which is ninety (90) days after Lender’s written demand
therefor; provided, however, that unless the applicable casualty or damage
occurs during the last year of the term of the Loan, Lender shall not be
entitled to declare the entire Secured Indebtedness due and payable if the cost
of the Restoration will not exceed $10,000,000, as reasonably determined by
Lender. After payment in full of the Secured Indebtedness, any remaining
Restoration Funds shall be paid to Borrower. After payment in full of the
Secured Indebtedness, any remaining Restoration Funds shall be paid to Borrower.
6.2.2    Condemnation.
(a)    If the Property or any part of the Property is taken by reason of any
Condemnation, Lender shall be entitled to all Condemnation Proceeds in excess of
$100,000. At its option, Lender shall be entitled to commence, appear in and
prosecute in its own name any action or proceeding and to make any compromise or
settlement in connection with such


Loan Agreement - Page 40

--------------------------------------------------------------------------------





Condemnation. Borrower hereby irrevocably constitutes and appoints Lender as its
attorney‑in‑fact, which appointment is coupled with an interest, to commence,
appear in and prosecute any action or proceeding or to make any compromise or
settlement in connection with any such Condemnation.
(b)    Borrower assigns to Lender all Condemnation Proceeds which Borrower is
entitled to receive. In the event of any Condemnation, and provided (1) an Event
of Default does not currently exist, and (2) Lender has determined that
(i) there has not been an Impairment of the Security, and (ii) the Restoration
of any portion of the Property that has not been taken can be accomplished in
full compliance with all Requirements to the same condition, character and
general utility as nearly as possible to that existing prior to the taking and
at least equal in value as that existing prior to the taking, then (A) Borrower
shall commence and diligently pursue to completion the Restoration (provided
that Lender makes the Net Condemnation Proceeds available to Borrower for the
Restoration) and (B) Lender shall hold and disburse the Net Condemnation
Proceeds to the Restoration.
(c)    In the event the Net Condemnation Proceeds are to be used for the
Restoration, Borrower shall comply with Lender’s Requirements For Restoration as
set forth in Section 6.2.3. Upon Borrower’s satisfaction and completion of the
Requirements For Restoration and upon confirmation that there is no Event of
Default then existing, Lender shall pay any remaining Restoration Funds then
held by Lender to Borrower.
(d)    In the event that the conditions for Restoration set forth in this
Section 6.2.2 have not been met, Lender may, at its option, apply the Net
Condemnation Proceeds to the reduction of the Secured Indebtedness in such order
as Lender may determine and Lender may declare the entire Secured Indebtedness,
payable on a date which is ninety (90) days after Lender’s written demand
therefor; provided, however, that unless the applicable casualty or damage
occurs during the last year of the term of the Loan, Lender shall not be
entitled to declare the entire Secured Indebtedness due and payable if the cost
of the Restoration will not exceed $10,000,000, as reasonably determined by
Lender. After payment in full of the Secured Indebtedness, any remaining
Restoration Funds shall be paid to Borrower. After payment in full of the
Secured Indebtedness, any remaining Restoration Funds shall be paid to Borrower.
6.2.3    Requirements For Restoration. Unless otherwise expressly agreed in a
writing signed by Lender, the following are the “Requirements For Restoration”:
(a)    If the Net Insurance Proceeds or Net Condemnation Proceeds are to be used
for the Restoration, prior to the commencement of any Restoration work (the
“Work”), Borrower shall provide Lender for its review and written approval
(which approval will not be unreasonably withheld, conditioned or delayed)
(i) complete plans and specifications for the Work which (A) have been approved
by all required Governmental Authorities, (B) have been approved by an architect
reasonably satisfactory to Lender (the “Architect”) and (C) are accompanied by
the Architect’s signed statement of the total estimated cost of the Work (the
“Approved Plans and Specifications”); (ii) the amount of money which Lender
reasonably determines will be sufficient when added to the Net Insurance
Proceeds or Net Condemnation Proceeds to pay the entire cost of the Restoration
(such amount, together with the Net


Loan Agreement - Page 41

--------------------------------------------------------------------------------





Insurance Proceeds or Net Condemnation Proceeds, collectively referred to as the
“Restoration Funds”); (iii) evidence that the Approved Plans and Specifications
and the Work are in compliance with all Requirements; (iv) an executed contract
for construction with a contractor reasonably satisfactory to Lender, in a form
reasonably approved by Lender in writing; and (v) a surety bond and/or guarantee
of payment with respect to the completion of the Work. The bond or guarantee
shall be reasonably satisfactory to Lender in form and amount and shall be
signed by a surety or other entities that are acceptable to Lender.
(b)    Borrower shall not commence the Work, other than temporary work to
protect the Property or prevent interference with business, until Borrower shall
have complied with the requirements of subsection (a) of this Section 6.2.3. So
long as there does not currently exist an Event of Default and the following
conditions have been complied with or, in Lender’s discretion, waived, Lender
shall disburse the Restoration Funds in increments to Borrower, from time to
time as the Work progresses on the following terms and conditions:
(i)    Architect shall be in charge of the Work.
(ii)    Lender shall disburse the Restoration Funds directly or through escrow
with a title company selected by Borrower and reasonably approved by Lender,
upon not less than ten (10) days’ prior written notice from Borrower to Lender
and Borrower’s delivery to Lender of (A) Borrower’s written request for payment
(a “Request for Payment”) accompanied by a certificate by the Architect in a
form satisfactory to Lender which states that (a) all of the Work completed to
that date has been completed in substantial compliance with the Approved Plans
and Specifications and in accordance with all Requirements, (b) the amount
requested has been paid or is then due and payable and is properly a part of the
cost of the Work, and (c) when added to all sums previously paid by Lender, the
requested amount does not exceed the value of the Work completed to the date of
such certificate; and (B) evidence reasonably satisfactory to Lender that the
balance of the Restoration Funds remaining after making the payments shall be
sufficient to pay the balance of the cost of the Work. Each Request for Payment
shall be accompanied by (x) waivers of liens covering that part of the Work
previously paid for, if any (y) a title search or by other evidence reasonably
satisfactory to Lender that no mechanic’s or materialmen’s liens or other
similar liens for labor or materials supplied in connection with the Work have
been filed against the Property and not discharged of record (subject to
Borrower’s right to contest the same pursuant to the terms of Section 3.1), and
(z) an endorsement to the Title Insurance Policy (to the extent available)
insuring that no encumbrance exists on or affects the Property other than the
Permitted Exceptions.
(iii)    The final Request for Payment shall be accompanied by (a) a final
certificate of occupancy or other evidence of approval of appropriate
Governmental Authorities for the use and occupancy of the Improvements,
(b) evidence that the Restoration has been completed substantially in accordance
with the Approved Plans and Specifications and all Requirements, (c) evidence
that the costs of the Restoration have been paid in full, and (d) evidence that
no mechanic’s or similar liens for labor or material supplied in connection with
the Restoration are outstanding against the Property (subject to Borrower’s
right to contest the same pursuant to the terms of Section 3.1), including final
waivers of liens covering all of the Work and an endorsement to the Title
Insurance Policy (to the extent available) insuring that no encumbrance exists
on or affects the Property other than the Permitted Exceptions.


Loan Agreement - Page 42

--------------------------------------------------------------------------------





(c)    If (i) within sixty (60) days after the occurrence of any damage,
destruction or condemnation requiring Restoration, Borrower fails to submit to
Lender and receive Lender’s approval of plans and specifications or fails to
deposit with Lender the additional amount necessary to accomplish the
Restoration as provided in subparagraph (a) above, or (ii) after such plans and
specifications are approved by all such Governmental Authorities and Lender,
Borrower fails to commence promptly or diligently and in good faith continue to
completion the Restoration, or (iii) Borrower becomes delinquent in payment to
mechanics, materialmen or others for the costs incurred in connection with the
Restoration (subject to Borrower’s right to contest the same pursuant to the
terms of Section 3.1), or (iv) there exists an Event of Default, then, in
addition to all of the rights herein set forth and after ten (10) days’ written
notice of the non‑fulfillment of one or more of these conditions, Lender may
apply the Restoration Funds to reduce the Secured Indebtedness in such order as
Lender may reasonably determine, and at Lender’s option and in its sole
discretion, Lender may declare the Secured Indebtedness due and payable on a
date which is ninety (90) days after Lender’s written demand therefor; provided,
however, that unless the applicable damage, destruction or condemnation occurs
during the last year of the term of the Loan, Lender shall not be entitled to
declare the entire Secured Indebtedness due and payable if the cost of the
Restoration will not exceed $10,000,000, as reasonably determined by Lender.
VII.    PROPERTY MANAGEMENT
Section 7.1    The Management Agreement and Leasing Agreement. Borrower shall
cause Manager to manage the Property in accordance with the Management Agreement
and Leasing Agent to lease the Property in accordance with the Leasing
Agreement. Borrower shall (i) diligently perform and observe all of the terms,
covenants and conditions of the Management Agreement and Leasing Agreement on
the part of Borrower to be performed and observed, (ii) promptly notify Lender
of any notice to Borrower of any default by Borrower in the performance or
observance of any of the terms, covenants or conditions of the Management
Agreement or the Leasing Agreement on the part of Borrower to be performed and
observed, and (iii) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, report and estimate
received by it under the Management Agreement or the Leasing Agreement. If
Borrower defaults (following the expiration of any applicable grace or notice
and cure period) in the performance or observance of any material term, covenant
or condition of the Management Agreement or the Leasing Agreement on the part of
Borrower to be performed or observed, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, the
Environmental Indemnity or the Guaranty, if any, and without waiving or
releasing Borrower from any of its obligations hereunder or under the Management
Agreement or the Leasing Agreement, Lender shall have the right, but shall be
under no obligation, to pay any sums and to perform any act as may be
appropriate to cause all the material terms, covenants and conditions of the
Management Agreement or the Leasing Agreement, as applicable, on the part of
Borrower to be performed or observed.
Section 7.2    Prohibition Against Termination or Modification. Borrower shall
not surrender, terminate, cancel, modify, renew or extend the Management
Agreement or the Leasing Agreement, or enter into any other agreement relating
to the management or operation of the Property with Manager, Leasing Agent or
any other Person, or consent to the assignment by the Manager or Leasing Agent
of its interest under the Management Agreement or the


Loan Agreement - Page 43

--------------------------------------------------------------------------------





Leasing Agreement, as applicable, in each case without the express consent of
Lender (such consent not to be unreasonably withheld). If at any time Lender
consents to the appointment of a new manager or new leasing agent, such manager
or leasing agent, as applicable, and Borrower shall, as a condition of Lender’s
consent, execute an assignment and subordination of management agreement or
leasing agreement, as applicable, in the form then used by Lender.
Section 7.3    Replacement of Manager or Leasing Agent. Lender shall have the
right, in its sole discretion, to require Borrower to replace the Manager or
Leasing Agent upon prior notice with a Person reasonably approved by Lender upon
the occurrence of any one or more of the following events: (i) at any time
following the occurrence and continuance of an Event of Default and/or (ii) if
Manager or Leasing Agent is in default of any material provision under the
Management Agreement or Leasing Agreement, as applicable, beyond any applicable
notice and cure period or if at any time the Manager or Leasing Agent has
engaged in gross negligence, fraud or willful misconduct.
VIII.    CHANGE IN OWNERSHIP, PROHIBITION ON ADDITIONAL FINANCING AND ADDITIONAL
OBLIGATIONS
Section 8.1    Transfers of Interest in Borrower.
(a)    Subject to Section 8.1(b), Borrower shall not cause or permit: (i) the
Property or any direct or indirect interest in the Property, to be conveyed,
transferred, assigned, encumbered, sold or otherwise disposed of; or (ii) any
transfer, assignment or conveyance of any direct or indirect interest in
Borrower or in any of Borrower’s Constituents or (iii) any merger,
reorganization, dissolution or other change in the ownership structure of
Borrower or any of Borrower’s Constituents, including, without limitation, any
conversion of Borrower or any of Borrower’s Constituents from one form of entity
to another (collectively, a “Transfer” or “Transfers”). Transfers shall
expressly exclude any Transfers of Personal Property if made in the ordinary
course of business and such Personal Property is obsolete or unnecessary for the
operation of the Property or if such Personal Property is replaced with personal
property of reasonably equivalent function and value. The prohibitions on
transfer shall not be applicable to (i) Transfers as a result of the death of a
natural person; or (ii) Transfers in connection with estate planning by a
natural person to a spouse, son or daughter or descendant of either, a stepson
or stepdaughter or descendant of either. Borrower shall pay all costs and
expenses, including reasonable attorneys’ fees and disbursements incurred by
Lender in connection with any Transfer.
(b)    Notwithstanding anything stated to the contrary herein, but subject to
the General Transfer Requirements, any transfers (or the pledge or encumbrance)
of equity interests or other interests in KBSGI REIT Properties, LLC, or in any
of the direct or indirect owners of KBSGI REIT Properties, LLC (including,
without limitation, KBS Growth & Income Limited Partnership, KBS Growth & Income
REIT Holdings LLC, or KBS Growth & Income REIT, Inc.) shall not be prohibited
(and shall be expressly permitted) provided that KBS Growth & Income REIT, Inc.
continues to control the Borrower and own, either directly or indirectly, not
less than 51% of the ownership interests in Borrower. Each of the Transfers
permitted in this Section 8.1(b) shall be subject to the following conditions:
(i) there shall be no Event of Default under the Loan Documents, the Guaranty or
the Environmental Indemnity


Loan Agreement - Page 44

--------------------------------------------------------------------------------





that remains uncured beyond any applicable grace or notice and cure period, (ii)
after giving effect to the Transfer, the entity that comprises Borrower shall
continue to be able to make the representations and warranties set forth in
Section 4.1.2 (Litigation), Section 4.1.5 (No Plan Assets), Section 4.1.25
(Foreign Person), Section 4.1.28 (Non-Relationship), Section 4.1.29 (US Patriot
Act), Section 4.1.30 (Criminal Acts), and Section 4.1.31 (No Defaults) and
Borrower shall furnish to Lender such information as Lender reasonably requests
in order for Lender to conduct due diligence, satisfactory to Lender, with
respect to Section 4.1.29 (US Patriot Act), (iii) Borrower shall pay all costs
and expenses incurred by Lender in connection with the Transfer, including title
insurance premiums (if applicable), documentation costs and reasonable
attorneys’ fees and costs, and (iv) Lender receives written notice thereof not
later than thirty (30) days prior to such contemplated transfer, provided,
however, that the foregoing requirement in this clause (iv) shall not apply to
any transfers of shares in KBS Growth & Income REIT, Inc. (the foregoing
conditions in clauses (i) through (iv), inclusive, shall constitute and be
referred to collectively as the “General Transfer Requirements”). Any Transfer
pursuant to and in accordance with this Section 8.1(b) will not relieve Borrower
of its obligations under the Note or any other Loan Documents or the
Environmental Indemnity, or Liable Parties of their obligations under the
Environmental Indemnity, the Guaranty, or under the Loan Documents, to the
extent applicable.
Section 8.2    Prohibition on Additional Financing. Subject to the provisions
below, Borrower shall not incur or permit the incurring of: (i) any financing in
addition to the Loan that is secured by a lien, security interest or other
encumbrance of any part of the Property (including any loan or financing which
is repaid by assessments or other taxes related to the Property including,
without limitation, any Property-Assessed Clean Energy Loan) or (ii) any pledge
or encumbrance of any interest in Borrower or any of Borrower’s Constituents
(collectively “Secondary Financing”). Notwithstanding the foregoing and so long
as no Event of Default exists, the following transactions shall not be
prohibited and shall be expressly permitted:
(a)    KBSGI REIT Properties, LLC, KBS Growth & Income Limited Partnership and
KBS Growth & Income REIT, Inc. shall each be permitted to execute swap
agreements, swap guaranties and other guaranties and/or indemnity agreements for
their respective subsidiaries, so long as the Property, any other assets of
Borrower (including, without limitation, cash flow from the Property), or the
direct membership interest in Borrower or Borrower’s sole member are not pledged
to secure such agreements; and
(b)    KBS Growth & Income Limited Partnership and KBS Growth & Income REIT,
Inc. shall be permitted to obtain loans from, or incur indebtedness to any
third-party lender (each a “Secondary Loan”) and shall have the right to pledge
their respective interests in KBS Growth & Income Limited Partnership and KBSGI
REIT Properties, LLC as security for any such Secondary Loan so long as (i)
neither Borrower nor Borrower’s sole member’s membership interest are pledged to
secure such Secondary Loan, and (ii) any default under a Secondary Loan
resulting in a foreclosure of the pledged interests and a transfer of such
interest to the lender of the Secondary Loan shall be deemed an Event of
Default.
Section 8.3    Restrictions on Additional Obligations. During the term of the
Loan, Borrower shall not, without the prior written consent of Lender, become
liable with


Loan Agreement - Page 45

--------------------------------------------------------------------------------





respect to any indebtedness or other obligation except for (i) the Loan, (ii)
Leases entered into in the ordinary course of owning and operating the Property
for the Use, (iii) trade payables incurred in the ordinary course of owning and
operating the Property for the Use but excluding any loans or borrowings,
provided that such trade payables are paid before the same becomes delinquent,
(iv) liabilities or indebtedness disclosed in writing to and approved by Lender
on or before the Execution Date, and (v) any other single item of indebtedness
or liability (but expressly excluding the items listed in clauses (i)-(iv) of
this Section 8.3) which does not exceed $100,000 or, when aggregated with other
items of indebtedness or liability (but expressly excluding the items listed in
clauses (i)-(iv) of this Section 8.3), does not exceed $200,000 (collectively,
the “Permitted Indebtedness”).
Section 8.4    Statements Regarding Ownership. Borrower agrees to submit or
cause to be submitted to Lender within forty-five (45) days after December 31st
of each calendar year during the term of the Loan and ten (10) days after any
written request by Lender, a sworn, notarized certificate, signed by an
authorized (i) individual who is Borrower or one of the individuals comprising
Borrower, (ii) member of Borrower, (iii) partner of Borrower or (iv) officer of
Borrower or officer of KBS Growth & Income REIT, Inc., Borrower’s indirect 100%
owner, in its authorized capacity to act on behalf of Borrower, as the case may
be, stating whether (x) any part of the Property, or any interest in the
Property, has been conveyed, transferred, assigned, encumbered, or sold, and if
so, to whom; (y) any conveyance, transfer, pledge or encumbrance of any interest
in Borrower has been made and if so, to whom; or (z) there has been any change
in the individual(s) comprising Borrower or in the partners, members,
shareholders or beneficiaries of Borrower (but excluding any changes in the
shareholders of KBS Growth & Income REIT, Inc.) from those on the Execution
Date, and if so, a description of such change or changes.
IX.    ENVIRONMENTAL HAZARDS
Section 9.1    Representations and Warranties. Borrower hereby represents,
warrants, covenants and agrees to and with Lender that (i) based on Borrower’s
knowledge and except as otherwise disclosed in the Environmental Assessment and
except as otherwise disclosed to Lender on Exhibit B attached to the
Environmental Indemnity, neither Borrower nor to the best of Borrower’s
knowledge, any Tenant, subtenant or occupant of the Property, has at any time
placed, suffered or permitted the presence of any Hazardous Materials at, on,
under, within or about the Property except as expressly approved by Lender in
writing and (ii) except as otherwise disclosed in the Environmental Assessment
and to Borrower’s knowledge, all operations or activities upon the Property, and
any use or occupancy of the Property by Borrower are presently and shall in the
future be in compliance with all Requirements of Environmental Laws, (iii)
Borrower will use best efforts to assure that any Tenant, subtenant or occupant
of the Property shall in the future be in compliance with all Requirements of
Environmental Laws, (iv) except as otherwise disclosed in the Environmental
Assessment and to Borrower’s knowledge, all operations or activities upon the
Property are presently and shall in the future be in compliance with all
Requirements of Environmental Laws, (v) Borrower does not know of, and has not
received, any written or oral notice or other communication from any person or
entity (including, without limitation, a governmental entity) relating to
Hazardous Materials or Remedial Work pertaining thereto, of possible liability
of any person or entity pursuant to any Requirements of Environmental Laws,
other environmental conditions in connection with the


Loan Agreement - Page 46

--------------------------------------------------------------------------------





Property, or any actual administrative or judicial proceedings in connection
with any of the foregoing, (vi) Borrower shall not do or allow any Tenant or
other user of the Property to do any act that materially increases the dangers
to human health or the environment, poses an unreasonable risk of harm to any
person or entity (whether on or off the Property), impairs or may impair the
value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property, (vii)
Borrower has provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Property that is known to
Borrower and that is contained in Borrower’s files and records, including,
without limitation, any reports relating to Hazardous Materials in, on, under or
from the Property and/or to the environmental condition of the Property, and
(viii) to Borrower’s knowledge, except as otherwise disclosed by a loss run
report (issued by the insurance company that issued the Environmental Policy)
delivered to Lender on or prior to the Advance Date, no claims have been made
against the Environmental Policy in relation to the Property or any other
property insured under the Environmental Policy.
Section 9.2    Remedial Work. In the event any Remedial Work is required under
any Requirements of Environmental Laws, Borrower shall perform or cause to be
performed the Remedial Work in compliance with the applicable law, regulation,
order or agreement. All Remedial Work shall be performed by one or more
contractors, selected by Borrower and approved in advance in writing by Lender
(which approval shall not be unreasonably withheld, conditioned or delayed), and
under the supervision of a consulting engineer, selected by Borrower and
approved in advance in writing by Lender (which approval shall not be
unreasonably withheld, conditioned or delayed). All reasonable costs and
expenses of Remedial Work shall be paid by Borrower including, without
limitation, the charges of the contractor(s) and/or the consulting engineer, and
Lender’s reasonable attorneys’, architects’ and/or consultants’ fees and costs
incurred in connection with monitoring or review of the Remedial Work. In the
event Borrower shall fail to timely commence, or cause to be commenced, or fail
to diligently and in good faith prosecute to completion, the Remedial Work,
Lender may, but shall not be required to, cause such Remedial Work to be
performed, subject to the provisions of Section 7.5, Section 7.6 and Section 7.7
of the Security Instrument.
Section 9.3    Environmental Site Assessment. Lender shall have the right, at
any time and from time to time, to undertake, at the expense of Borrower, an
environmental site assessment on the Property, including any testing that Lender
may determine, in its reasonable discretion, is necessary or desirable to
ascertain the environmental condition of the Property and the compliance of the
Property with Requirements of Environmental Laws. Borrower shall cooperate fully
with Lender and its consultants performing such assessments and tests. If such
environmental site assessment and testing confirms the presence or existence of
Hazardous Materials on, under or about the Property, or any breach or violation
of any Requirements of Environmental Laws pertaining to Borrower or the
Property, the cost of such environmental site assessment and testing shall be
borne solely by Borrower. If the environmental site assessment and testing
affirms that no Hazardous Materials are present or exist on, under or about the
Property, and that there are no breaches or violations of any Requirements of
Environmental Laws pertaining to Borrower and the Property, the cost of such
environmental site assessment and testing shall be borne solely by Lender.
Notwithstanding the foregoing, Lender hereby agrees that it shall not undertake
or cause to be undertaken any Phase II environmental site


Loan Agreement - Page 47

--------------------------------------------------------------------------------





assessment of the Property unless such Phase II is required or recommended
pursuant to a Phase I environmental site assessment of the Property.
Section 9.4    Unsecured Obligations.
(a)    No amounts which may become owing by Borrower to Lender under this
Article IX or under any other provision of this Agreement as a result of a
breach of or violation of this Article IX shall be secured by the Security
Instrument. The obligations shall continue in full force and effect and any
breach of this Article IX, subject to the notice and cure period contained in
Section 11.1(b) below, shall constitute an Event of Default.
(b)     The lien of the Security Instrument shall not secure (i) any Unsecured
Obligations, or (ii) any other obligations to the extent that they are the same
or have the same effect as any of the Unsecured Obligations. The Unsecured
Obligations shall continue in full force, and any breach or default of any such
obligations shall constitute a breach or default under this Agreement but the
proceeds of any foreclosure sale shall not be applied against Unsecured
Obligations.
(c)    Nothing in this Section shall in any way limit or otherwise affect the
right of Lender to obtain a judgment in accordance with applicable law for any
deficiency in recovery of all obligations that are secured by the Security
Instrument following foreclosure, notwithstanding that the deficiency judgment
may result from diminution in the value of the Property by reason of any event
or occurrence pertaining to Hazardous Materials or any Requirements of
Environmental Laws.
(d)    Notwithstanding the foregoing but subject to the terms hereof and the
Environmental Indemnity (including, without limitation, Section 4(c) and Section
8(b) thereof), the Environmental Indemnity shall survive any other termination
of this Agreement pursuant to a foreclosure, deed in lieu of foreclosure,
bankruptcy or other termination of this Agreement related to the existence of an
Event of Default under the Loan Documents. In the event that the original named
Borrower has delivered to Lender prior to the closing of the Loan, and maintains
throughout the term of the Loan, the Environmental Policy, Lender shall agree to
look first to the Environmental Policy as provided for, and in accordance with,
the Environmental Indemnity.
X.    PARTICIPATION AND SALE OF LOAN
Section 10.1    Sale of Loan/Participation. Lender may (i) sell, transfer or
assign all or any portion of its interest or one or more participation interests
in the Loan, the Loan Documents, the Guaranty, if any, and the Environmental
Indemnity at any time and from time to time, including, without limitation, its
rights and obligations as servicer of the Loan; provided that Lender shall
notify Borrower in wiring within thirty (30) days after transferring its
responsibility as servicer of the Loan and (ii) issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement, including depositing the Loan
Documents, the Guaranty, if any, and the Environmental Indemnity with a trust
that may issue securities (the “Securities”) (subsections (i) and (ii),
collectively or individually, a “Loan Transfer”); provided that Borrower will
not in any


Loan Agreement - Page 48

--------------------------------------------------------------------------------





event be required to incur (except to a de minimis extent) (x) any lesser rights
or greater obligations than as currently set forth in the Loan Documents and (y)
any expense or any liability in connection with Loan Transfer. Lender may
forward to each purchaser, transferee, assignee, servicer, participant or
investor in the Loan or in the Securities (collectively, the “Investor”) or any
prospective Investor or any Rating Agency rating the Securities, on a
confidential basis, all documents and information which Lender now has or may
hereafter acquire relating to the Loan, Borrower, any Liable Party and the
Property, whether furnished by Borrower, any Liable Party or otherwise, as
Lender determines necessary or desirable.
Section 10.2    Splitting of the Mortgage. The provisions of Section 5.2 of the
Security Instrument are hereby incorporated by reference into this Agreement to
the same extent and with the same force as if fully set forth herein.
Section 10.3    Cooperation. Borrower will reasonably cooperate with Lender,
prospective Investors, and the Rating Agencies (at no cost, potential liability
or expense) in furnishing such information and providing such other assistance,
estoppel certificates, reports and legal opinions as Lender may reasonably
request in connection with any such transaction. In addition, Borrower
acknowledges that Lender may release or disclose to prospective Investors and
the Rating Agencies originals or copies of the Loan Documents, the Guaranty, if
any, the Environmental Indemnity, title information, engineering reports,
financial statements, operating statements, appraisals, Leases, rent rolls, and
all other materials, documents and information in Lender’s possession or which
Lender is entitled to receive under the Loan Documents, the Guaranty, if any,
and the Environmental Indemnity with respect to the Loan, Borrower, any Liable
Party or the Property. Borrower shall also furnish to prospective Investors or
the Rating Agencies any and all information concerning the Property, the Leases,
the financial condition of Borrower or any Liable Party as may be requested by
Lender, any prospective Investor or any Rating Agency in connection with any
sale, transfer or participation interest so long as such information delivered
does not cause Borrower or Liable Party to incur any liability, potential
liability or any costs or expense. Lender shall reimburse Borrower for
Borrower’s reasonable and verified third-party attorneys' fees related to
Borrower’s cooperation under this Section 10.3.
XI.    DEFAULTS
Section 11.1    Event of Default.
Any of the following shall be deemed to be a material breach of Borrower’s
covenants in this Agreement and shall constitute a default (“Event of Default”):
(a)    The failure of Borrower to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Lender or otherwise, within ten (10)
days after receipt of notice of such failure; provided, however, that Lender
shall not be required to provide such notice more than one (1) time in any
twelve (12) month period or two (2) times in the aggregate during the term of
the Loan. In the event that Lender is no longer required to provide Borrower
with such notices of such failure as set forth in the immediately preceding
sentence, then the failure of Borrower to pay any installment of principal,
interest or principal and interest, any required escrow deposit or any other sum
required to be paid under any of the


Loan Agreement - Page 49

--------------------------------------------------------------------------------





Loan Documents, whether to Lender or otherwise, within ten (10) days of the date
when such amount is due shall constitute an Event of Default.
(b)    The failure of Borrower to perform or observe any other term, provision,
covenant, condition or agreement under any Loan Document, not specified in the
other clauses of this Section 11.1 or not otherwise specified as an Event of
Default in this Agreement, within thirty (30) days after Borrower’s receipt of
notice of such failure (or such additional time, not to exceed ninety (90) days
after receipt of notice of such failure, as may be reasonably required if such
failure cannot be cured within thirty (30) days provided Borrower commences to
cure such failure within thirty (30) days of its receipt of notice of failure
and thereafter diligently works to cure the same);
(c)     (i) The filing by Borrower or any Liable Party (an “Insolvent Entity”)
of a voluntary petition or application for relief in bankruptcy, (ii) the filing
against an Insolvent Entity of an involuntary petition or application for relief
in bankruptcy that is not dismissed within one hundred twenty (120) days, (iii)
an Insolvent Entity’s adjudication as bankrupt or insolvent, (iv) the filing by
an Insolvent Entity of any petition, application for relief or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law, code or regulation relating to
bankruptcy, insolvency or other relief for debtors, (v) an Insolvent Entity’s
seeking or consenting to or acquiescing in the appointment of any trustee,
custodian, conservator, receiver or liquidator of an Insolvent Entity or of all
or any substantial part of the Property or of any or all of the Rents and
Profits, (vi) the making by an Insolvent Entity of any general assignment for
the benefit of creditors, or (vii) the admission in writing by an Insolvent
Entity of its inability to pay its debts generally as they become due;
(d)    If any warranty, representation, certification, financial statement or
other information made or furnished at any time pursuant to the terms of the
Loan Documents, the Guaranty, if any, or the Environmental Indemnity by
Borrower, or by any person or entity otherwise liable under any Loan Document,
the Guaranty, if any, or the Environmental Indemnity is materially false or
materially misleading;
(e)    If Borrower suffers or permits the Property, or any part of the Property,
to be used in a manner that might (1) impair Borrower’s title to the Property,
(2) create rights of adverse use or possession, or (3) constitute an implied
dedication of any part of the Property (provided that the foregoing events shall
not constitute Events of Default if cured within thirty (30) days after
Borrower’s receipt of written notice from Lender or such additional time, not to
exceed ninety (90) days after receipt of such notice, as may be reasonably
required if such default cannot be cured within thirty (30) days provided
Borrower commences to cure such default within thirty (30) days of receipt of
notice of default and thereafter diligently works to cure the same);
(f)    The failure of Liable Party to comply with any provisions of the Guaranty
within any notice and/or cure period provided therein, or if no notice and/or
cure period is provided therein, within thirty (30) days after receipt of
written notice of such failure from Beneficiary;


Loan Agreement - Page 50

--------------------------------------------------------------------------------





(g)    Except as set forth in clause (ii) below, (i) the failure of Borrower to
comply with any of the provisions of the Environmental Indemnity within thirty
(30) days after Borrower’s receipt of written notice of such failure from Lender
(or such additional time, not to exceed ninety (90) days after receipt of notice
of such failure, as may be reasonably required if such failure cannot be cured
within thirty (30) days provided Borrower or Liable Party, as applicable,
commences to cure such failure within thirty (30) days of receipt of notice of
failure and thereafter diligently works to cure the same) or (ii) the failure of
Borrower to comply with the provisions of the first sentence of Section 4(b) of
the Environmental Indemnity, within the respective time periods specified
therein; and
(h)    if Borrower fails to purchase and deliver to Lender the Interest Rate Cap
Agreement or fails to maintain the Interest Rate Cap Agreement (or Replacement
Interest Rate Cap Agreement, as the case may be) in accordance with the terms
and provisions of Section 2.10 and such failure continues for five (5) Business
Days after written notice thereof.
Section 11.2    Remedies. The provisions of Article VII of the Security
Instrument are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.
XII.    MISCELLANEOUS
Section 12.1    Successors and Assigns; Terminology. This Agreement applies to
Lender, Liable Parties and Borrower, and their heirs, administrators, executors,
successors and permitted assigns. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender. The term “Borrower” shall
include both the original Borrower and any subsequent owner or owners of any of
the Property. The term “Liable Party” shall include both the original Liable
Party, if any, and any subsequent or substituted Liable Party. In this
Agreement, whenever the context so requires, the masculine gender includes the
feminine and/or neuter, and the singular number includes the plural.
Section 12.2    Lender’s Discretion. Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise expressly herein provided) be in the
sole discretion of Lender and shall be final and conclusive. Whenever pursuant
to this Agreement Lender exercises any right given to it to calculate or
determine any financial ratio, Lender’s calculation or determination shall
(except as is otherwise expressly herein provided) be in the sole discretion of
Lender and shall be final and conclusive, absent manifest error.
Section 12.3    Governing Law. This Agreement, the Note, the other Loan
Documents, the Guaranty, if any, and the Environmental Indemnity, their
construction, interpretation, and enforcement, and the rights of Borrower and
Lender, shall be determined under, governed by, and construed in accordance with
the internal laws of the State, without regard to principles of conflicts of
law.


Loan Agreement - Page 51

--------------------------------------------------------------------------------





Section 12.4    Modification. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Agreement or of any other Loan
Document, nor consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in a writing signed by the party against
whom enforcement is sought, and then such waiver or consent shall be effective
only in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
Section 12.5    Notices. All notices, demands and requests given or required to
be given by, pursuant to, or relating to, this Agreement shall be in writing.
All notices shall be deemed to have been properly given if mailed by United
States registered or certified mail, with return receipt requested, postage
prepaid, or by United States Express Mail or other comparable overnight courier
service to the parties at its address hereinafter set forth, or to such other
address as such party may hereafter specify in accordance with the provisions of
this Section 12.5. Any notice shall be deemed to have been received upon receipt
or refusal to accept delivery, in each case as shown on the return receipt or
the receipt of United States Express Mail or such overnight commercial courier
service.
If to Lender:
Metropolitan Life Insurance Company

One MetLife Way
Whippany, New Jersey 07981-1449
Attention: Senior Vice President
Real Estate Investors


With a copy to:
Metropolitan Life Insurance Company

425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President
And to:
Metropolitan Life Insurance Company

425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Associate General Counsel
If to Borrower:
KBSGI 421 SW 6th Avenue, LLC

c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Senior Vice President of Asset Management
With a copy to:
KBSGI 421 SW 6th Avenue, LLC

c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660


Loan Agreement - Page 52

--------------------------------------------------------------------------------





Attention: Todd Smith, VP, Controller REIT Corporate Accounting
And to:
KBSGI 421 SW 6th Avenue, LLC

c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Bryce Lin, Director of Finance and Reporting


And to:
KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC

800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief Legal Officer
And to:
Greenberg Traurig

3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.
Section 12.6    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS OR THE ENVIRONMENTAL INDEMNITY, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.
Section 12.7    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are inserted only as a matter of convenience and for
reference, and in no way define, limit, or describe the scope or intent of any
provisions of this Agreement
Section 12.8    Severability. If any provision of this Agreement should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Agreement except that if
the unenforceable or void provision relates to the payment of any monetary sum,
then, Lender may, at its option, declare the Secured Indebtedness immediately
due and payable.


Loan Agreement - Page 53

--------------------------------------------------------------------------------





Section 12.9    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 12.10    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 12.11    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Agreement, the other Loan
Documents or the Environmental Indemnity, Lender or such agent, as the case may
be, has an obligation to act reasonably or promptly, neither Lender nor its
agents shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.
Section 12.12    Expenses; Indemnity.
(a)    The provisions of Sections 7.6 and 7.7 of the Security Instrument are
hereby incorporated by reference into this Agreement to the same extent and with
the same force as if fully set forth herein.
(b)    IT IS THE EXPRESS INTENTION OF BORROWER AND BORROWER HEREBY AGREES THAT
EACH AND EVERY INDEMNITY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN
DOCUMENTS OR ENVIRONMENTAL INDEMNITY WILL APPLY TO AND FULLY PROTECT EACH
INDEMNIFIED PARTY EVEN THOUGH ANY CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES,
CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES) THEN THE SUBJECT OF INDEMNIFICATION MAY
HAVE BEEN CAUSED BY, ARISE OUT OF, OR ARE OTHERWISE ATTRIBUTABLE TO, DIRECTLY OR
INDIRECTLY, THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) IN
WHOLE OR IN PART OF SUCH INDEMNIFIED PARTY AND/OR ANY OTHER PARTY.


Loan Agreement - Page 54

--------------------------------------------------------------------------------





Section 12.13    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 12.14    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.
(b)    This Agreement, the other Loan Documents and the Environmental Indemnity
are solely for the benefit of Lender and nothing contained in this Agreement,
the other Loan Documents or the Environmental Indemnity shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.
Section 12.15    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents or to Lender or any of its Affiliates shall be subject to the prior
approval of Lender.
Section 12.16    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, and shall not assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Secured Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Secured Indebtedness
out of the net proceeds of the Property in preference to every other claimant
whatsoever.
Section 12.17    Waiver of Offsets/Defenses/Counterclaims. Borrower hereby
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents or otherwise to offset any obligations to make the payments required by
the Loan Documents or the Environmental Indemnity. No failure by Lender to
perform any of its obligations hereunder shall be a valid


Loan Agreement - Page 55

--------------------------------------------------------------------------------





defense to, or result in any offset against, any payments which Borrower is
obligated to make under any of the Loan Documents or the Environmental
Indemnity.
Section 12.18    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents or the Environmental Indemnity, the provisions of this Agreement shall
control. The parties hereto acknowledge that they were represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and the Environmental Indemnity and that such Loan Documents and the
Environmental Indemnity shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents, the Environmental Indemnity or any other agreements or
instruments that govern the Loan by virtue of the ownership by it or any parent,
subsidiary or Affiliate of Lender of any equity interest any of them may acquire
in Borrower, and Borrower hereby irrevocably waives the right to raise any
defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender and its Affiliates engage in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.
Section 12.19    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower shall indemnify, defend and hold Lender harmless from
and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s reasonable attorneys’ fees and disbursements) in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 12.19 shall survive the expiration and
termination of this Agreement and the payment of the Secured Indebtedness.
Section 12.20    Exculpation. Upon the occurrence of an Event of Default, except
as provided in this Section 12.20, Lender will look solely to the Property and
the security under the Loan Documents for the repayment of the Secured
Indebtedness and will not enforce a deficiency judgment against Borrower.
However, nothing contained in this Section shall limit the rights of Lender to
proceed against Borrower and/or the Liable Party (but not any of their
respective constituent members or partners, direct or indirect), if any, (i) to
enforce any Leases entered into by Borrower or its affiliates as a Tenant under
any of the Leases; (ii) to recover damages for fraud, material
misrepresentation, material breach of warranty (and in order to recover from
Liable Party, material, intentional misrepresentation or material, intentional
breach of warranty) or intentional material physical waste; (iii) to recover any
Condemnation Proceeds or Insurance Proceeds or other similar funds which have
been misapplied by Borrower in violation of the Loan Documents or which, under
the terms of the Loan Documents, should have been paid to Lender; (iv) to
recover any tenant security deposits, tenant letters of credit or other tenant
deposits or tenant termination, restoration, or signage fees or other similar
fees paid to


Loan Agreement - Page 56

--------------------------------------------------------------------------------





Borrower in connection with the Property and that are not applied as expressly
set forth in the Loan Documents or prepaid rents for a period of more than 30
days; after an Event of Default occurs; (v) to recover Rents and Profits
received by Borrower after the first day of the month in which an Event of
Default occurs and prior to the date Lender acquires title to the Property which
have not been applied to the Secured Indebtedness or in accordance with the Loan
Documents to operating and maintenance expenses of the Property; (vi) to recover
solely from Borrower (and not Liable Party with respect to this Section
12.20(vi)) damages, costs and expenses arising from, or in connection with
Article IX of this Agreement pertaining to hazardous materials or the
Environmental Indemnity; (vii) with respect to Borrower only (and not Liable
Party),to recover all amounts due and payable pursuant to Section 7.6 and
Section 7.7 of the Security Instrument, including without limitation any amount
expended by Lender in connection with foreclosure of the Security Instrument;
and/or (viii) to recover costs and damages arising from Borrower’s failure to
pay Premiums or Impositions in the event Borrower is not required to deposit
such amounts with Lender pursuant to Article III of this Agreement; and/or (ix)
to recover damages arising from Borrower’s failure to comply with Sections 4.1.5
or 5.2.8 pertaining to ERISA.
The limitation of liability set forth in this Section 12.20 shall not apply and
the Loan shall be fully recourse to Borrower and to Liable Party (but not their
respective constituent members or partners, direct or indirect) in the event
that prior to the repayment of the Loan, Borrower commences a voluntary
bankruptcy or insolvency proceeding or is involved in a collusive involuntary
bankruptcy or insolvency proceeding which is not dismissed within one hundred
twenty (120) days of filing. In addition, this agreement shall not waive any
rights which Lender would have under any provisions of the Bankruptcy Code to
file a claim for the full amount of the Loan or to require that the Property
shall continue to secure all of the Loan.
The limitation of liability set forth in this Section 12.20 shall not apply and
the Loan shall be fully recourse to Borrower and to Liable Party (but not their
respective constituent members or partners, direct or indirect) in the event
there is a voluntary Transfer or voluntary Secondary Financing except as
permitted in the Loan Documents or as otherwise approved in writing by Lender.
For purposes of this paragraph, “Transfers” shall only refer to transfers of
ownership of the Property or of the ownership interests in entities directly or
indirectly owning the Property and shall expressly exclude any Transfers of
Personal Property if (x) such transfer is made in the ordinary course of
business and (y) such Personal Property is obsolete or unnecessary for the
operation of the Property of if such Personal Property is replaced with personal
property of reasonably equivalent value.
The limitation of liability set forth in this Section 12.20 shall not apply and
the Loan shall be fully recourse to Borrower and to Liable Party (but not their
respective constituent members or partners, direct or indirect) if an Event of
Default occurs pursuant to Section 11.1(h) hereof. Notwithstanding the
foregoing, in the event that Borrower fails to maintain or replace the Interest
Rate Cap Agreement as and when required under this Agreement or the terms of the
Interest Cap Agreement, at Lender’s sole option, Borrower and Liable Party (but
not any of their respective constituent members, partners, or shareholders,
direct or indirect), shall be liable on a recourse basis for all actual damages,
costs, expenses, or liabilities (including reasonable attorneys’ fees) that
Lender may incur as a result of such failure and the limitation on liability set
forth in Section 12.20 shall not be applicable thereto; provided however, that
in no event shall


Loan Agreement - Page 57

--------------------------------------------------------------------------------





Borrower be liable for consequential damages arising out of such failure,
including, without limitation, incidental damages, punitive damages, lost
profits or opportunity costs.
Section 12.21    Prior Agreements. This Agreement, the other Loan Documents and
the Environmental Indemnity contain the entire agreement of the parties hereto
and thereto in respect of the transactions contemplated hereby and thereby, and
all prior agreements among or between such parties, whether oral or written,
including, without limitation, the Application, are superseded by the terms of
this Agreement, the other Loan Documents and the Environmental Indemnity.
Section 12.22    Liability of Borrower. The obligations of Borrower under this
Agreement, the Security Instrument and the other Loan Documents are subject to
the limitations on recourse set forth in Section 12.20.
Section 12.23    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.
Section 12.24    Counterparts. This Agreement may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original and all of which together shall constitute a single agreement.
Section 12.25    Time Of The Essence. Time shall be of the essence with respect
to all of Borrower’s obligations under this Agreement, the other Loan Documents
and the Environmental Indemnity.
Section 12.26    No Merger. In the event that Lender should become the owner of
the Property, there shall be no merger of the estate created by the Security
Instrument with the fee estate in the Property.


Section 12.27    ORAL LOAN AGREEMENTS.
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BENEFICIARY
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO BE ENFORCEABLE.


[NO FURTHER TEXT ON THIS PAGE]




Loan Agreement - Page 58

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the date of this
Agreement.
LENDER:
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
By:
/s/ Joel R. Redmon    

Name:
Joel R. Redmon

Title:
Managing Director





[Signature Page to Follow]






Loan Agreement - Lender Signature Page

--------------------------------------------------------------------------------






BORROWER:



KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member
By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer






Loan Agreement – Borrower Signature Page

--------------------------------------------------------------------------------






SCHEDULE 4.1.15
CURRENT CONSTRUCTION OF IMPROVEMENTS


1.
punch list items for the ground floor improvements





Loan Agreement – Schedule 4.1.15

--------------------------------------------------------------------------------










SCHEDULE 4.1.16(d)
LEASES CONTAINING UNILATERAL TERMINATION RIGHTS OF TENANTS


1.
CNET Networks, Inc., lease dated April 23, 2008, as amended on August 1, 2011

2.
Bank of America, National Association, lease dated August 29, 2013





Loan Agreement – Schedule 4.1.16(d)

--------------------------------------------------------------------------------












SCHEDULE 4.1.16(e)


Leases for which Borrower has accepted rent (including additional rent) more
than 1 month in advance:


NONE


Leases for which security deposit is in excess of 1 months’ rent:


NONE












Loan Agreement – Schedule 4.1.16(e)

--------------------------------------------------------------------------------






SCHEDULE 4.1.21
MATERIAL AGREEMENTS


NONE






Loan Agreement – Schedule 4.1.21

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY

All that certain real property situated in the County of Multnomah, State of
Oregon, described as follows:


Lots 1, 2, 3 and 4, Block 176, CITY OF PORTLAND, in the City of Portland, County
of Multnomah and State of Oregon






Loan Agreement – Exhibit A

--------------------------------------------------------------------------------






EXHIBIT B
LEASING GUIDELINES
The following are the initial Leasing Guidelines:
(a)    All Leases shall be on the standard form of lease approved by Lender in
writing and contain only such changes as are not materially adverse to the
landlord or Lender (the “Standard Lease Form”);
(b)    All Leases shall have an initial term of at least three (3) years but not
more than ten (10) years;
(c)    None of the Leases shall be for more than 18,000 square feet of net
leasable area;
(d)    All Leases for office space shall have an annual minimum full service
rent payable of at least $32.00 per square foot of net leasable area; however,
all Leases for office space on the ground floor shall have an annual minimum
full service rent payable of at least $30.00 per square foot of net leasable
area. All retail Leases shall have an annual minimum triple net rent payable of
at least $29.00 per square foot;
(e)    No Leases shall be entered into without Lender’s approval if an Event of
Default exists (beyond any applicable notice and cure periods);
(f)    All payments of rent, additional rent or any other amounts due from a
Tenant to a landlord under any Lease shall be made in money of the United States
of America that at the time of payment shall be legal tender for the payment of
all obligations; and
(g)    Borrower shall not, without Lender’s prior written consent (not to be
unreasonably withheld):
(i)    Cancel or terminate any Leases exceeding 18,000 square feet of net
leasable area except in the case of a tenant default or if a tenant has
exercised a cancellation, termination, or surrender right expressly provided in
such Lease, unless Borrower has entered into new Leases covering all of the
premises of the Leases being terminated or surrendered;
(ii)    Modify or amend any Lease in excess of 18,000 square feet of net
leasable area in any material way, or reduce rent for any Lease in excess of
18,000 square feet of net leasable area;
(iii)    Unless tenants remain liable under the Leases, consent to any
assignment of the tenant’s interest or to a subletting of the demised premises
under any Lease exceeding 18,000 square feet of net leasable area, unless,
pursuant to the terms of any such Lease, Borrower is obligated to provide such
consent based upon terms existing under (1) Leases as of the Closing, (2) Leases
which do not require Lender’s consent, or (3) Leases that are otherwise Approved
by Lender from time to time; or


Loan Agreement – Exhibit B

--------------------------------------------------------------------------------





(iv)    Accept payment of advance rents or security deposits in an amount in
excess of one month’s rent; or
(v)    Grant any options to purchase the Property; or
(vi)    Agree to any lease provision obligating the landlord to indemnify the
tenant for any environmental issues.




Loan Agreement – Exhibit B

--------------------------------------------------------------------------------






EXHIBIT C
RENT ROLL






Loan Agreement – Exhibit C

--------------------------------------------------------------------------------






kbsgiq42017ex107p1.jpg [kbsgiq42017ex107p1.jpg]




--------------------------------------------------------------------------------





kbsgiq42017ex107p2.jpg [kbsgiq42017ex107p2.jpg]




--------------------------------------------------------------------------------





kbsgiq42017ex107p3.jpg [kbsgiq42017ex107p3.jpg]




--------------------------------------------------------------------------------





kbsgiq42017ex107p4.jpg [kbsgiq42017ex107p4.jpg]




--------------------------------------------------------------------------------





kbsgiq42017ex107p5.jpg [kbsgiq42017ex107p5.jpg]




--------------------------------------------------------------------------------





kbsgiq42017ex107p6.jpg [kbsgiq42017ex107p6.jpg]




--------------------------------------------------------------------------------






EXHIBIT D
ORGANIZATIONAL CHART


kbsgiq42017ex107p7.jpg [kbsgiq42017ex107p7.jpg]


Loan Agreement - Exhibit D

--------------------------------------------------------------------------------






EXHIBIT E
NONDISTURBANCE AGREEMENT


 
 
 
 
RECORDING REQUESTED
BY AND WHEN
RECORDED RETURN TO:


 
 
 
, ESQ
 
 
 
 
 
 
 
 
 
 
 
 



SUBORDINATION,
NONDISTURBANCE
AND ATTORNMENT AGREEMENT




NOTICE:
THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN YOUR
LEASEHOLD ESTATE IN THE PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN
THE LIEN OF SOME OTHER OR LATER SECURITY INSTRUMENT.



DEFINED TERMS
Execution Date: As of [_________________]
Lender & Address:
Metropolitan Life Insurance Company
[_________________]
[_________________]
[_________________]


and


Metropolitan Life Insurance Company
[_________________]
[_________________]
[_________________]




Tenant & Address:
[_________________]







 
 
 




--------------------------------------------------------------------------------





Landlord & Address:
[_________________]


Loan: A first mortgage loan in the original principal amount of
$[_________________] from Lender to Landlord
Note: A Promissory Note executed by Landlord in favor of Lender in the amount of
the Loan dated as of [_________________]


Security Instrument: A [Mortgage/Deed of Trust], Security Agreement and Fixture
Filing dated as of [_________________], executed by Landlord [to/for the benefit
of] Lender securing repayment of the Note. The Security Instrument will be
recorded in the records of the County in which the Property is located.


Loan Agreement:  A Loan Agreement dated as of [_________________] by and between
Landlord and Lender
Lease and Lease Date:  The lease entered into by Landlord and Tenant dated as of
[_____________] covering the Premises.
[Add amendments]
Property:  [Property Name]
           [Street Address]
           [City, State, Zip]


           The Property is more particularly described on Exhibit A.





THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made by and among Tenant, Landlord, and Lender and affects the Property
described in Exhibit A. Certain terms used in this Agreement are defined in the
Defined Terms. This Agreement is entered into as of the Execution Date with
reference to the following facts:


A.Landlord and Tenant have entered into the Lease covering certain space in the
improvements located in and upon the Property (the “Premises”).


B.Lender has made or is making the Loan to Landlord evidenced by the Note. The
Note is secured, among other documents, by the Security Instrument.


C.Landlord, Tenant and Lender all wish to subordinate the Lease to the lien of
the Security Instrument.


D.Tenant has requested that Lender agree not to disturb Tenant’s rights in the
Premises pursuant to the Lease in the event Lender forecloses the Security
Instrument, [or acquires the Property pursuant to the power of sale contained in
the Security Instrument] or receives a transfer of the Property by a conveyance
in lieu of foreclosure of the Property (collectively, a “Foreclosure Sale”) but
only if Tenant is not then in default under the Lease and Tenant attorns to
Lender or a third party purchaser at the Foreclosure Sale (a “Foreclosure
Purchaser”).


        


 
2
 




--------------------------------------------------------------------------------





NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:


Section 1.Subordination. The Lease and the leasehold estate created by the Lease
and all of Tenant’s rights under the Lease are and shall remain subordinate to
the Security Instrument and the lien of the Security Instrument, to all rights
of Lender under the Security Instrument and to all renewals, amendments,
modifications and extensions of the Security Instrument.
Section 2.Acknowledgments by Tenant. Tenant agrees that: (a) Tenant has notice
that the Lease and the rent and all other sums due under the Lease have been or
are to be assigned to Lender as security for the Loan; (b) in the event that
Lender notifies Tenant of a default under the Security Instrument and requests
Tenant to pay its rent and all other sums due under the Lease to Lender, Tenant
shall pay such sums directly to Lender or as Lender may otherwise request; (c)
Tenant shall send a copy of any notice or statement under the Lease to Lender at
the same time Tenant sends such notice or statement to Landlord and (d) this
Agreement satisfies any condition or requirement in the Lease relating to the
granting of a nondisturbance agreement.
Section 3.Foreclosure and Sale. In the event of a Foreclosure Sale,
(a)    So long as Tenant complies with this Agreement and is not in default
under any of the provisions of the Lease, the Lease shall continue in full force
and effect as a direct lease between Lender and Tenant, and Lender will not
disturb the possession of Tenant, subject to this Agreement. To the extent that
the Lease is extinguished as a result of a Foreclosure Sale, a new lease shall
automatically go into effect upon the same provisions as contained in the Lease
between Landlord and Tenant, except as set forth in this Agreement, for the
unexpired term of the Lease. Tenant agrees to attorn to and accept Lender as
landlord under the Lease and to be bound by and perform all of the obligations
imposed by the Lease, or, as the case may be, under the new lease, in the event
that the Lease is extinguished by a Foreclosure Sale. Upon Lender’s acquisition
of title to the Property, Lender will perform all of the obligations imposed on
the Landlord by the Lease except as set forth in this Agreement; provided,
however, that Lender shall not be: (i) liable for any act or omission of a prior
landlord (including Landlord); or (ii) subject to any offsets or defenses that
Tenant might have against any prior landlord (including Landlord); or (iii)
bound by any rent or additional rent which Tenant might have paid in advance to
any prior landlord (including Landlord) for a period in excess of one month or
by any security deposit, cleaning deposit or other sum that Tenant may have paid
in advance to any prior landlord (including Landlord); or (iv) bound by any
amendment, modification, assignment or termination of the Lease made without the
written consent of Lender; or (v) obligated or liable with respect to any
representations, warranties or indemnities contained in the Lease; or (vi)
liable to Tenant or any other party for any conflict between the provisions of
the Lease and the provisions of any other lease affecting the Property which is
not entered into by Lender.
(b)    Upon the written request of Lender after a Foreclosure Sale, the parties
shall execute a lease of the Premises upon the same provisions as contained in
the Lease between Landlord and Tenant, except as set forth in this Agreement,
for the unexpired term of the Lease.
(c)    Notwithstanding any provisions of the Lease to the contrary, from and
after the date that Lender acquires title to the Property as a result of a
Foreclosure Sale, (i) Lender will not be obligated to expend any monies to
restore casualty damage in excess of available insurance proceeds; (ii) Tenant
shall not have the right to make repairs and deduct the cost of such repairs
from the rent without a judicial determination that Lender is in default of its
obligations under the Lease; (iii) in no event will Lender be obligated to
indemnify Tenant, except where Lender is in breach of its obligations under the
Lease or where Lender has been actively negligent in the performance of its
obligations as landlord; and


 
3
 




--------------------------------------------------------------------------------





(iv) other than determination of fair market value, no disputes under the Lease
shall be subject to arbitration unless Lender and Tenant agree to submit a
particular dispute to arbitration.
Section 4.Subordination and Release of Purchase Options. Tenant represents that
it has no right or option of any nature to purchase the Property or any portion
of the Property or any interest in the Landlord. To the extent Tenant has or
acquires any such right or option, these rights or options are acknowledged to
be subject and subordinate to the Security Instrument and are waived and
released as to Lender and any Foreclosure Purchaser.
Section 5.Acknowledgment by Landlord. In the event of a default under the
Security Instrument, at the election of Lender, Tenant shall and is directed to
pay all rent and all other sums due under the Lease to Lender.
Section 6.Construction of Improvements. Lender shall not have any obligation or
incur any liability with respect to the completion of tenant improvements for
the Premises.
Section 7.Notice. All notices under this Agreement shall be deemed to have been
properly given if delivered by overnight courier service or mailed by United
States certified mail, with return receipt requested, postage prepaid to the
party receiving the notice at its address set forth in the Defined Terms (or at
such other address as shall be given in writing by such party to the other
parties) and shall be deemed complete upon receipt or refusal of delivery.
Section 8.Miscellaneous. Lender shall not be subject to any provision of the
Lease that is inconsistent with this Agreement. Nothing contained in this
Agreement shall be construed to derogate from or in any way impair or affect the
lien or the provisions of the Security Instrument. This Agreement shall be
governed by and construed in accordance with the laws of the State in which the
Property is located.
Section 9.Liability and Successors and Assigns. In the event that Lender
acquires title to the Premises or the Property, Lender shall have no obligation
nor incur any liability in an amount in excess of $3,000,000 and Tenant’s
recourse against Lender shall in no extent exceed the amount of $3,000,000. This
Agreement shall run with the land and shall inure to the benefit of the parties
and their respective successors and permitted assigns including a Foreclosure
Purchaser. If a Foreclosure Purchaser acquires the Property or if Lender assigns
or transfers its interest in the Note and Security Instrument or the Property,
all obligations and liabilities of Lender under this Agreement shall terminate
and be the responsibility of the Foreclosure Purchaser or other party to whom
Lender’s interest is assigned or transferred. The interest of Tenant under this
Agreement may not be assigned or transferred except in connection with an
assignment of its interest in the Lease which has been consented to by Lender.
Section 10.OFAC Provisions. Tenant and Lender hereby represent, warrant and
covenant to each other, either that (i) it is regulated by the SEC, FINRA or the
Federal Reserve (a “Regulated Entity”), or is a wholly-owned subsidiary or
wholly-owned affiliate of a Regulated Entity or (ii) neither it nor any person
or entity that directly or indirectly (a) controls it or (b) has an ownership
interest in it of twenty-five percent (25%) or more, appears on the list of
Specially Designated Nationals and Blocked Persons (“OFAC List”) published by
the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury.
[Include the following if there is a guarantor of the Lease:]




 
4
 




--------------------------------------------------------------------------------





With respect to each guarantor of Tenant’s obligations under this Lease, Tenant
further represents, warrants and covenants either that (i) such guarantor is a
Regulated Entity or a wholly-owned subsidiary or wholly-owned affiliate of a
Regulated Entity or (ii) neither such guarantor nor any person or entity that
directly or indirectly (a) controls such guarantor or (b) has an ownership
interest in such guarantor of twenty-five percent (25%) or more, appears on the
OFAC List.


[NO FURTHER TEXT ON THIS PAGE]




 
5
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Subordination, Nondisturbance
and Attornment Agreement as of the Execution Date.


IT IS RECOMMENDED THAT THE PARTIES CONSULT WITH THEIR ATTORNEYS PRIOR TO THE
EXECUTION OF THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT.




LENDER:
METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation




By:
_______________________________

Name:
Title:




ACKNOWLEDGMENT


[INSERT STATE SPECIFIC ACKNOWLEDGMENT]


 
 
 




--------------------------------------------------------------------------------







TENANT:
[TENANT]





By:
_______________________________

Name:
Title:




ACKNOWLEDGMENT


[INSERT STATE SPECIFIC ACKNOWLEDGMENT]




 
 
 




--------------------------------------------------------------------------------





LANDLORD:
[LANDLORD]





By:
_______________________________

Name:
Title:




ACKNOWLEDGMENT


[INSERT STATE SPECIFIC ACKNOWLEDGMENT]








 
 
 




--------------------------------------------------------------------------------






EXHIBIT A


PROPERTY DESCRIPTION










 
 
 




--------------------------------------------------------------------------------






The undersigned guarantor to the Lease hereby consents to the foregoing
Subordination, Nondisturbance and Attornment Agreement and reaffirms that the
[Guaranty of Lease] dated [_________________________] remains in full force and
effect as of the date of the foregoing Subordination, Nondisturbance and
Attornment Agreement.




GUARANTOR:
[GUARANTOR]







By:
_______________________________

Name:
Title:








Loan Agreement - Exhibit E

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF COLLATERAL ASSIGNMENT
COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT
DEFINED TERMS
Execution Date:  ____________, 2018
Loan: A first mortgage loan in the amount of up to $51,400,000 from Lender to
Borrower.
Borrower & Address:
KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Senior Vice President of Asset Management


With a copy to: KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting


And to:                             KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief Legal Officer


And to:                             Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


Rate Protection Party (if not Borrower) & Address:
_____________________________
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Senior Vice President of Asset Management











Loan Agreement - Exhibit F

--------------------------------------------------------------------------------







With a copy to: _____________________________
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting
Attention: Bryce Lin, Director of Finance and Reporting


And to:                             _____________________________
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief    Legal Officer


And to:                             Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


Lender & Address:             Metropolitan Life Insurance Company, a New York
corporation
One MetLife Way
Whippany, New Jersey 07981-1449 
                                              Attention: Senior Vice President,
Real Estate Investments
Re: The Commonwealth Building,  
                                             421 SW 6th Avenue, Portland, Oregon
With a copy to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President
And to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
                                             Attention: Associate General
Counsel
Note: A Promissory Note executed by Borrower in favor of Metropolitan Life
Insurance Company in the amount of up to $51,400,000.00, dated as of the
Execution Date executed by Borrower in favor of Lender.
Loan Agreement: A Loan Agreement dated as of the Execution Date by and between
Borrower and Lender, together with all extensions, renewals, modifications,
restatements and amendments thereof.
Deed of Trust: A Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated as of the Execution Date executed by
Borrower, as trustor, to Chicago Title Insurance Company, as trustee, for the
benefit of Lender, as beneficiary, securing repayment of the Note to be recorded
in the records of the County in which the Property is located.
Loan Documents: The Loan Agreement, Note, the Deed of Trust, the Assignment of
Leases, and any



Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





other documents related to the Loan Agreement, Note and/or the Deed of Trust and
all renewals, amendments, modifications, restatements and extensions of these
documents.
Assignment of Leases: Assignment of Leases dated as of the Execution Date and
executed by Borrower for the benefit of Lender, together with all extensions,
renewals, modifications, restatements and amendments thereof.
Indemnity Agreement: Unsecured Indemnity Agreement dated as of the Execution
Date and executed by Borrower in favor of Lender. The Unsecured Indemnity
Agreement is not a Loan Document and shall survive repayment of the Loan or
other termination of the Loan Documents.
Guaranty: Guaranty of Recourse Obligations dated as of the Execution Date and
executed by Liable Party in favor of Lender.
The Indemnity Agreement and the Guaranty are not Loan Documents and shall
survive repayment of the Loan or other termination of the Loan Documents, except
as expressly provided therein.





Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





THIS COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT (“this Agreement”) is
entered into as of the Execution Date by Borrower [and Rate Protection Party]
and Lender, with reference to the following facts:
A.    Lender has made the Loan to Borrower. Payment of the Note is secured by
the Deed of Trust. The Deed of Trust encumbers certain real and other property
more particularly described therein and referred to in the Deed of Trust and in
this Agreement as the “Property.”
B.    When and as required pursuant to the terms of Section 2.10 of the Loan
Agreement, Lender requires Borrower to enter into [or to cause the Rate
Protection Party] to enter into this Agreement.
C.    Borrower and/or the Rate Protection Party respectively as the case may be
(hereinafter, “Rate Protection Party”) acknowledges and understands that this
Agreement is a material inducement for Lender’s agreement to make the Loan.
D.    Capitalized terms that are not defined in this Agreement shall have the
meanings set forth in the Loan Agreement.
NOW THEREFORE, in consideration of the premises and for other consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
1.     Assignment of Interest Rate Cap Agreement.
(a)    For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by [Borrower and Rate Protection Party], Rate Protection
Party hereby assigns, grants, delivers and transfers to Lender, as collateral,
all of its interest, whether now owned or hereafter acquired, now existing or
hereafter arising, wherever located, in, to and under that certain [ISDA Master
Agreement / Confirmation / Confirmation and Interim Master Agreement] dated as
of _____________, 20___, between Rate Protection Party and              (the
“Counterparty”), [including without limitation that certain Schedule, dated as
of ______________, in connection therewith] as such agreement may be amended,
modified, supplemented, restated, extended, renewed and/or changed from time to
time, together with all other documents executed and/or delivered in connection
with and/or secured by the agreement (such other documents and the agreement
being collectively referred to as the “Interest Rate Cap Agreement”), a copy of
which is attached hereto as Exhibit A, including, but not limited to, any and
all rights that Rate Protection Party may now or hereafter have to any and all
payments, disbursements, distributions or proceeds (the “Payments”) owing,
payable or required to be delivered to Rate Protection Party on account of the
Interest Rate Cap Agreement, whether as contractual obligations, damages or
otherwise, and all of Rate Protection Party’s claims, rights, powers,
privileges, authority, options, security interests, liens and remedies under or
arising out of the Interest Rate Cap Agreement, in each case including all
accessions and additions to, substitutions for and replacements, products, and
proceeds of any or all of the foregoing (collectively, the “Rate Cap
Collateral”). In the event that for any reason the Interest Rate Cap Agreement
ever expires, or is terminated, rescinded or revoked and, as a result thereof, a
termination fee or such similar payment is owing to Rate Protection Party by
Counterparty, such sum is and shall be considered a Payment and a part of the
Rate Cap Collateral and shall be held and disbursed in accordance with the terms
hereof. Rate Protection Party hereby grants to Lender a security interest in and
to the Rate Cap Collateral, to have and to hold the same, unto Lender, its
successors and assigns. This Agreement constitutes additional security for the
obligations of Rate Protection Party secured by the Deed of Trust and secured or
evidenced by the other Loan Documents.


Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





(b)    Prior to any expiration or termination of the initial Interest Rate Cap
Agreement, or any subsequent Interest Rate Cap Agreement, Rate Protection Party
shall deliver to Lender a renewal or replacement thereof from a counterparty
reasonably acceptable to Lender (which counterparty shall have a credit rating
of “A2” or better by Moody’s Investors Service, Inc. and “A” or better by
Standard and Poor’s Rating Group) together with the consent of the new
Counterparty to this Agreement (which consent shall be substantially in the form
of the Consent of the original Counterparty attached hereto) and an opinion of
counsel for the new Counterparty (upon which Lender and its successors and
assigns may rely) in form, scope and substance reasonably satisfactory to Lender
regarding the authorization of the new Counterparty, the legality, validity, and
binding effect on the new Counterparty of the new Interest Rate Cap Agreement,
and such other matters as Lender shall reasonably require. Notwithstanding any
other provision hereof, the notional amount of the Interest Rate Cap Agreement
shall never be required to be more than the unpaid principal amount of the Note.
Such new Interest Rate Cap Agreement shall contain the same terms and provisions
in each and every material respect as the initial Interest Rate Cap Agreement.
(c)    If, as and when a new Interest Rate Cap Agreement is obtained by Rate
Protection Party pursuant to Sections 1(b) or 6 or by Lender pursuant to Section
2(c), the term “Interest Rate Cap Agreement” as used herein shall be deemed to
refer to such new Interest Rate Cap Agreement obtained by Rate Protection Party
or Lender (as the case may be), and the term “Counterparty” as used herein shall
be deemed to refer to the counterparty under such new Interest Rate Cap
Agreement.
2.         Default.
(a)If Rate Protection Party shall fail to timely and fully perform any of its
obligations under this Agreement following the expiration of any applicable
notice and cure periods, if any, as may be set forth in this Agreement, then any
such failure shall constitute a default under this Agreement (“Event of
Default”) and also shall constitute an automatic “Event of Default” under and as
defined in the Loan Agreement, and the occurrence of an “Event of Default” under
and as defined in the Loan Agreement or any of the other Loan Documents shall
constitute an automatic Event of Default under this Agreement. If no period of
grace, notice, and/or cure is set forth herein with respect to any obligation of
Rate Protection Party, then (with the specific exception of Rate Protection
Party’s obligations to keep an Interest Rate Cap Agreement with the required
terms and provisions in effect at all times) Rate Protection Party shall have a
period equal to ten (10) business days after written notice from Lender within
which to cure any default hereunder.
(b)Lender hereby instructs the Counterparty to immediately deposit all future
Payments and other Rate Cap Collateral directly into an account designated by
Lender and Lender may apply the proceeds thereof as provided below and/or
otherwise exercise all of its rights and remedies under the Uniform Commercial
Code and other applicable law. No delay or omission of Lender in exercising any
such right shall impair any such right, or shall be construed as a waiver of or
acquiescence in any event giving rise to such right. Proceeds of any such
Payments may be held by Lender as cash collateral for Rate Protection Party’s
obligations under the Loan Documents, and if an Event of Default exists, may be
applied by Lender to the payment of the costs of leasing the Improvements and/or
to accrued interest, late charges, principal, or any other obligation arising
out of the obligations of Rate Protection Party or Liable Parties to Lender
under the Loan Agreement, the Note, the Deed of Trust, any of the other Loan
Documents and/or the Indemnity Agreement, in such manner as Lender in its sole
discretion deems appropriate. If no Event of Default exists, proceeds of any
such Payments held by Lender shall be applied by Lender to interest under the
Note, then to any other amounts currently due and owing under the Loan Documents
and lastly to Borrower. If held as cash collateral, such cash collateral (or
what remains thereof) shall be returned to Rate Protection Party upon


Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





the indefeasible payment in full of all amounts owing under the Note, the other
Loan Documents, the Guaranty and the Indemnity Agreement or upon Rate Protection
Party’s cure of an Event of Default under the Loan Documents, Guaranty or
Indemnity Agreement (as applicable), to the extent any such cure right is
expressly provided for therein or if such cure is otherwise accepted by Lender.
(c)Without limiting any of the foregoing, in the event that Rate Protection
Party fails to maintain or replace the Interest Rate Cap Agreement as and when
required under Sections 1 or 6 hereof, then, subject to notice, if any, and cure
periods, if any, expressly provided herein or in the Loan Agreement, Lender may
(in addition to exercising any of its other rights and remedies) purchase a
replacement Interest Rate Cap Agreement on the terms and conditions specified in
Section 1, and the costs incurred by Lender shall be paid by Rate Protection
Party to Lender with interest thereon at the Default Rate from the date such
cost was incurred by Lender until paid by Rate Protection Party.
(d)Without limiting any of the foregoing, in the event that Rate Protection
Party fails to maintain or replace the Interest Rate Cap Agreement as and when
required under Sections 1 or 6 hereof, at Lender’s sole option, Rate Protection
Party and Liable Party shall each be jointly and severally liable on a recourse
basis for all damages, costs, expenses, or liabilities (including attorneys’
fees) that Lender may incur as a result of such failure and the limitation on
liability set forth in Section 12.20 of the Loan Agreement shall not be
applicable thereto.
3.     Notification to Counterparty. Rate Protection Party and Lender hereby
notify Counterparty of this Agreement and the assignment made hereby and the
security interests granted to Lender hereunder. Rate Protection Party and Lender
hereby instruct, Counterparty to deposit directly into an account designated by
Lender all payments to be made under or pursuant to the terms of the Interest
Rate Cap Agreement, without set-off, defense or counterclaim. Counterparty shall
be entitled to conclusively rely (without any independent investigation) on any
notice or instruction from Lender in respect of this Agreement, (ii) without
limitation on the immediately preceding clause, in the event of any
inconsistency between any notice or instructions from Lender and any notice or
instructions from Rate Protection Party, Counterparty shall be entitled to
conclusively rely (without any independent investigation) on those from Lender,
and (iii) Counterparty shall be held harmless and shall be fully indemnified by
Rate Protection Party from and against any and all claims, other than those
ultimately determined to be proximately caused by the gross negligence or
willful misconduct of Counterparty, and from and against any damages, penalties,
judgments, liabilities, losses or expenses (including reasonable attorneys' fees
and disbursements) incurred by Counterparty as a result of the assertion of any
claim, by any person or entity, arising out of, or otherwise related to, any
actions taken or omitted to be taken by Counterparty in reliance upon any such
instructions or notice provided by Lender.
4.     Certain Covenants of Rate Protection Party. Rate Protection Party agrees
that Rate Protection Party will comply with all terms of the Interest Rate Cap
Agreement, and will deliver to Lender a copy of any written or emailed notice
received from Counterparty thereunder. Rate Protection Party further agrees that
Rate Protection Party will not, without first obtaining the written consent of
Lender, (a) convey, assign, sell, mortgage, encumber, pledge, hypothecate, grant
a security interest in, grant an option or options with respect to, or otherwise
dispose of (directly or indirectly, voluntarily or involuntarily, by operation
of law or otherwise, and whether or not for consideration) the Interest Rate Cap
Agreement or the Rate Cap Collateral, (b) amend or modify (except as provided
for in the last sentence of this Section 4), cancel or terminate the Interest
Rate Cap Agreement prior to its stated maturity date, except for a cancellation
or termination incident to Rate Protection Party obtaining a renewal or
replacement Interest Rate Cap Agreement in accordance with Sections 1(b) or 6
hereof, (c) waive or release any obligation of the Counterparty under the
Interest Rate Cap Agreement, (d) consent or agree to any act or omission to act
on the part of the Counterparty which, without such consent or


Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





agreement, would constitute a default under the Interest Rate Cap Agreement, (e)
fail to use commercially reasonable efforts to exercise promptly and diligently
each and every right which it may have under the Interest Rate Cap Agreement, or
(f) take or omit to take any action or suffer or permit any action to be omitted
or taken, the taking or omission of which would result in any right of offset
against sums payable under the Interest Rate Cap Agreement or any defense by the
Counterparty to payment. Notwithstanding the foregoing, Rate Protection Party
will not be required to obtain Lender’s prior written consent for administrative
amendments or modifications to the Interest Rate Cap Agreement if such amendment
or modification does not otherwise change the terms of the Interest Rate Cap
Agreement, but rather modifies facts contained in the Interest Rate Cap
Agreement such as, for illustrative purposes, a change in address.
5.     Representations of Rate Protection Party. Rate Protection Party
represents and warrants that: (a) it has the full power, right and authority to
assign its interest in the Rate Cap Collateral, and that (provided Counterparty
executes the Consent attached hereto) all consents and approvals required to be
obtained by Rate Protection Party, if any, for the consummation of the
transactions contemplated by this Agreement have been obtained, (b) Rate
Protection Party owns the Rate Cap Collateral free and clear of all liens and
claims of others and Rate Protection Party has not transferred, assigned,
granted a security interest in or otherwise encumbered its interest in the Rate
Cap Collateral, except in favor of Lender, (c) no security agreement, financing
statement or other document is on file or of record in any public office with
respect to the Rate Cap Collateral, other than in favor of Lender, (d) to Rate
Protection Party’s knowledge, the obligation of the Counterparty under the
Interest Rate Cap Agreement to make Payments is not subject to any existing
defense or counterclaim, and (e) upon the filing of a UCC Financing Statement
naming Rate Protection Party, as debtor, and Lender, as secured party, in the
Office of the Delaware Secretary of State, Lender will have a perfected lien on
the Rate Cap Collateral, which lien is prior to all creditors of and purchasers
from Rate Protection Party to the extent a security interest can be granted and
perfected in the Rate Cap Collateral under the UCC as in effect in the
applicable jurisdiction.
6.     Change of Rating. In the event of any downgrade, withdrawal or
qualification of the rating of the Counterparty below “A-” by Standard and
Poor’s Rating Group or below “A3” by Moody’s Investor Services, Inc., Rate
Protection Party agrees to (or will cause the Counterparty to), in accordance
with, and subject to, the terms and conditions contained in Section 2.10 of the
Loan Agreement (i) replace the Interest Rate Cap Agreement with a replacement
Interest Rate Cap Agreement and a new Counterparty or provide another Interest
Rate Cap Agreement issued by a new Counterparty, in either case meeting the
terms and conditions set forth in Section 1(b), and (ii) deliver an Assignment
of Interest Rate Cap Agreement substantially identical to this form of Agreement
or in form and substance otherwise reasonably acceptable to Lender, not later
than fifteen (15) business days following receipt of written notice from Lender
of such downgrade, withdrawal or qualification.
7.     No Assumption of Obligations. This Agreement does not include the
delegation to Lender of any of Rate Protection Party’s duties, responsibilities
or obligations under the Interest Rate Cap Agreement, Rate Protection Party
remaining liable to perform all duties, responsibilities and obligations to be
performed by Rate Protection Party thereunder. Lender shall not have any
obligation or liability under the Interest Rate Cap Agreement or by reason of or
arising out of this Agreement or the receipt by Lender of any Payment,
including, without limitation, any obligation to perform or discharge any
obligation under the Agreement by reason of this assignment or action or
inaction of Lender. Rate Protection Party hereby indemnifies and holds Lender
harmless for, from and against any and all losses, liabilities, obligations,
charges, claims, damages, penalties, causes of action, costs and expenses
(including reasonable attorneys’ fees and disbursements) of any kind or nature
(except to the extent of


Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





any claim arising solely from the gross negligence, illegal acts or willful
misconduct of Lender) incurred by Lender (a) under or by reason of the
Agreement, (b) in enforcing its rights under this Agreement, (c) in defense of
any claim arising out of this Agreement or (d) by reason of any alleged
obligation or undertaking on the part of Lender to perform or discharge any of
the terms of the Agreement. Without limiting the foregoing, nothing contained
herein shall operate or be construed to place upon Lender any responsibility for
the operation, control, care, management or repair of the Property or any part
thereof. The indemnity set forth in this section shall survive the payment in
full of the Loan and the termination of this Agreement. The powers conferred on
Lender hereunder are solely to protect Lender’s interests in the Rate Cap
Collateral and shall not impose any duty upon Lender to exercise any such
powers. In no event shall Lender’s acceptance of this assignment cause Lender to
be deemed a mortgagee in possession.
8.     Costs and Expenses. Rate Protection Party shall be responsible for, and
hereby agrees to pay, all costs and expenses (including without limitation
reasonable attorneys' fees, if any) incurred by Lender in connection with the
execution, administration or enforcement of this Agreement. All such costs and
expenses, if not paid by Rate Protection Party within ten (10) days after
written request therefor, may be paid by Lender from any cash collateral held by
Lender under any of the Loan Documents at any time without the consent of Rate
Protection Party.
9.     Termination. This Agreement shall terminate upon the indefeasible payment
in full of all amounts owing under the Note, the other Loan Documents, the
Guaranty and the Indemnity Agreement.
10.     Notices. All notices, consents, approvals, elections and other
communications (collectively “Notices”) under this Agreement shall be in writing
and shall be deemed to have been duly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or reputable overnight courier service to the
parties at the addresses set forth in the Defined Terms, or in the case of
Counterparty, at the address set forth below its signature (or at such other
addresses as shall be given in writing by any party to the others pursuant to
this Section) and shall be deemed complete upon receipt or refusal to accept
delivery as indicated in the return receipt or in the receipt of such Express
Mail or courier service.
11.     Rights and Remedies. The rights and remedies granted Lender under this
Agreement are supplemental to, and not in limitation of, the rights and remedies
of Lender under applicable law, and all such rights and remedies are not
exclusive of one another, but rather are cumulative and may be pursued
simultaneously. This Agreement is not intended to modify or amend any of the
obligations of Rate Protection Party or the rights or remedies of Lender under
any of the other Loan Documents.
12.     Further Assurances. Rate Protection Party shall at its sole cost and
expense do, execute, acknowledge and deliver all further acts, assurances,
authorizations, documents or instruments as Lender may reasonably request in
order to effect further or confirm the purposes of this Agreement. Rate
Protection Party hereby irrevocably and unconditionally appoints Lender its
attorney-in-fact, with full power of substitution, to execute, file and/or
record on behalf of Rate Protection Party, any such assurances, authorizations,
documents and instruments of further assurance to better effect or confirm the
rights and powers granted to Lender hereunder. This power, being coupled with an
interest, shall be effective until all amounts due in connection with the Loan
have been indefeasibly paid in full.


Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





13.     Assignment.
(a)It is the intention of the parties hereto that this Agreement is made for the
benefit of Lender and its successors and assigns as the holder of the Note and
the other Loan Documents, who shall have the sole right to enforce the
provisions hereof and/or deal with any collateral deposited under this
Agreement. Except for transfers of interests in Rate Protection Party or in the
Property as expressly permitted under, and subject to the conditions of, Section
8.1(b) of the Loan Agreement, Rate Protection Party shall have no right to
assign its rights and/or obligations under this Agreement and any such attempted
assignment shall be null and void and shall constitute an Event of Default.
(b)In the event of the sale or transfer of Lender’s interest in the Loan, Lender
shall have the right to assign this Agreement, and Rate Protection Party agrees
to fully cooperate with Lender in connection therewith (including the execution
of any required documents but excluding payment of any related costs or fees).
Provided that any purchaser of the Loan shall assume Lender’s obligations under
the Loan Documents (including but not limited to this Agreement), Lender shall
have no further obligations hereunder except as a result of any breach of this
Agreement by Lender occurring prior to the date of transfer of Lender’s interest
in the Loan. Any duties or actions of Lender hereunder may be performed by
Lender or its agent(s), including without limitation, any servicer of the Loan.
14.     Severability. If for any reason any provision of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
15.     No Third-Party Beneficiaries. It is the intention of the parties hereto
that this Agreement is made for the benefit of Lender, who shall have the sole
right to enforce the provisions hereof. In no event shall Lender be construed to
be Rate Protection Party’s agent, and in no event is Lender assuming the
responsibility of Rate Protection Party for proper payments to others. It is
intended that no party shall be a third-party beneficiary hereunder and that no
provision hereof shall operate or inure to the use and benefit of such third
party.
16.     Attorneys’ Fees. In the event that any party brings any suit or other
proceeding with respect to the subject matter or enforcement of this Agreement,
including without limitation, in appellate proceedings or in any action or
participation in, or in connection with, any case or proceeding under Chapter 7,
11 or 13 of the Bankruptcy Code, 11 United States Code Sections 101 et seq., or
any successor statutes, the prevailing party (as determined by the court, agency
or other authority before which such suit or proceeding is commenced) shall, in
addition to such other relief as may be awarded, be entitled to recover
reasonable attorneys’ fees, expenses and costs of investigation.
17.     Governing Law. This Agreement and the rights and obligations of the
parties under this Agreement shall in all respects be governed by, and construed
and enforced in accordance with, the laws of the State of New York (without
regard to conflict of Law principles).
18.     Limitation on Constituent Liability. Notwithstanding anything stated to
the contrary in this Agreement, although Borrower and Rate Protection Party
remain liable hereunder, under no circumstances shall the constituent partners,
members, or shareholders in Borrower or Rate Protection Party (direct or
indirect) have any liability for the payment or performance of any of Borrower’s
or Rate Protection Party’s obligations hereunder.
19.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.


Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





20.     ORAL LOAN AGREEMENTS. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY BENEFICIARY CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED
BY LENDER TO BE ENFORCEABLE.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]






Loan Agreement - Exhibit F

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Assignment of Interest
Rate Cap Agreement as of the Execution Date.
BORROWER:



KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member
By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner
By:
______________________

Charles J. Schreiber, Jr.,
Chief Executive Officer
RATE PROTECTION PARTY:
_________________________________________
a ______________________________




Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





LENDER:
METROPOLITAN LIFE INSURANCE
COMPANY,
a New York corporation
By:
__________________    

Name:    
Title:    










Loan Agreement - Exhibit F





--------------------------------------------------------------------------------






CONSENT
The undersigned Counterparty hereby consents to the collateral assignment
contained in the foregoing Agreement and agrees that that (a) Counterparty shall
make all Payments, if any, due or to become due under the Agreement in
accordance with the terms of the Agreement; provided, however, that, upon
written notice from Lender that an Event of Default has occurred and is
continuing under the documents evidencing or securing the Loan, Counterparty
will make all such Payments, if any, directly to Lender or as Lender may
otherwise direct in writing, (b) upon written notice from Lender that an Event
of Default has occurred and is continuing under the documents evidencing or
securing the Loan, all rights of Rate Protection Party under the Agreement,
including all rights to consent to any termination or modification of same or
grant any other consent thereunder, shall be exercisable by Lender.
The undersigned further agrees that all such Payments to Lender shall be made
without setoff, defense, or counterclaim.
The undersigned agrees not to amend or modify (except as provided for in the
last sentence of this paragraph), cancel or terminate the Interest Rate Cap
Agreement at the instruction or request of Rate Protection Party prior to its
stated maturity date without the prior written consent of Lender; provided,
however nothing in this paragraph shall prevent or prohibit Counterparty from
exercising any and all rights (including the right to terminate the Interest
Rate Cap Agreement) in the event of an Event or Default or Termination Event,
where Rate Protection Party is the sole Defaulting Party or sole Affected Party,
as applicable. Notwithstanding the foregoing, Counterparty will not be required
to obtain Lender’s prior written consent for administrative amendments or
modifications to the Interest Rate Cap Agreement if such amendment or
modification does not otherwise change the terms of the Interest Rate Cap
Agreement, but rather modifies facts contained in the Interest Rate Cap
Agreement such as, for illustrative purposes, a change in address.
Counterparty shall be entitled to conclusively rely (without any independent
investigation) on any notice or instructions from Lender in respect of the
Agreement. In the event of any inconsistency between any notice or instructions
from Rate Protection Party and any notice or instructions from Lender,
Counterparty shall be entitled to conclusively rely (without any independent
investigation) on the notice or instruction from Lender. Counterparty shall be
held harmless and shall be fully indemnified by Rate Protection Party from and
against any and all claims, other than those ultimately determined to be
proximately caused by the gross negligence or willful misconduct of
Counterparty, and from and against any damages, penalties, judgments,
liabilities, losses or expenses (including reasonable attorneys' fees and
disbursements) incurred by Counterparty as a result of the assertion of any
claim, by any person or entity, arising out of, or otherwise related to, any
actions taken or omitted to be taken by Counterparty in reliance upon any such
instructions or notice provided by Lender. Rate Protection Party releases
Counterparty from all liability in connection with Counterparty’s compliance
with Lender’s written instructions.


Loan Agreement - Exhibit F

--------------------------------------------------------------------------------





This agreement shall remain in effect until Lender notifies Counterparty in
writing that the Loan and all other indebtedness owed by Borrower and Rate
Protection Party to Lender, and all other sums due and payable to Lender under
the Loan Documents have been repaid in full. This Agreement may not be modified
without the written consent of Lender.
Delivery of an executed counterpart of a signature page of this acknowledgment
by telecopy or mail shall be effective as delivery of a manually executed
original counterpart of this acknowledgment. This acknowledgment may be executed
in one or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this acknowledgment to produce or
account for more than one such counterpart.
COUNTERPARTY:
____________________________________________

By:
_______________________________________

Name:
________________________________

Its: ____________________________________


Address:
___________________________

________________________________
________________________________




















Loan Agreement - Exhibit F